Exhibit 10.25

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made and dated as of March 7, 2017 and is
entered into by and between AUDENTES THERAPEUTICS, INC., a Delaware corporation,
and each of its Qualified Subsidiaries (hereinafter collectively referred to as
the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (collectively, referred to as
“Lender”) and HERCULES CAPITAL, INC., a Maryland corporation, in its capacity as
administrative agent and collateral agent for itself and the Lender (in such
capacity, the “Agent”).  

RECITALS

A.

Borrower has requested Lender to make available to Borrower a loan in an
aggregate principal amount of up to Twenty Million Dollars ($20,000,000) (the
"Term Loan"); and

B.

Lender is willing to make the Term Loan on the terms and conditions set forth in
this Agreement.

AGREEMENT

NOW, THEREFORE, Borrower, Agent and Lender agree as follows:

SECTION 1.  DEFINITIONS AND RULES OF CONSTRUCTION

1.1Unless otherwise defined herein, the following capitalized terms shall have
the following meanings:

“Account Control Agreement(s)” means any agreement entered into by and among the
Agent, Borrower and a third party Bank or other institution (including a
Securities Intermediary) in which Borrower maintains a Deposit Account or an
account holding Investment Property and which grants Agent a perfected first
priority security interest in the subject account or accounts.

“ACH Authorization” means the ACH Debit Authorization Agreement in substantially
the form of Exhibit I, which account numbers shall be redacted for security
purposes if and when filed publicly by the Borrower.

“Advance(s)” means a Term Loan Advance.

“Advance Date” means the funding date of any Advance.

“Advance Request” means a request for an Advance submitted by Borrower to Agent
in substantially the form of Exhibit A, which account numbers shall be redacted
for security purposes if and when filed publicly by the Borrower.

“Affiliate” means (a) any Person that directly or indirectly controls, is
controlled by, or is under common control with the Person in question, (b) any
Person directly or indirectly

 

--------------------------------------------------------------------------------

 

owning, controlling or holding with power to vote ten percent (10%) or more of
the outstanding voting securities of another Person, (c) any Person ten percent
(10%) or more of whose outstanding voting securities are directly or indirectly
owned, controlled or held by another Person with power to vote such securities,
or (d) any Person related by blood or marriage to any Person described in
subsection (a), (b) or (c) of this paragraph.  As used in the definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

“Agent” has the meaning given to it in the preamble to this Agreement.

“Agreement” means this Loan and Security Agreement, as amended from time to
time.

“Amortization Date” means July 1, 2018; provided however, if Interest Only
Milestone A is achieved and no default or Event of Default shall have occurred
and be continuing, then April 1, 2019; and if Interest Only Milestone B is
achieved and no default or Event of Default shall have occurred and be
continuing, then October 1, 2019.

“Assignee” has the meaning given to it in Section 11.13.

“Availability Milestone” means Borrower’s initiation of enrollment in Phase 1/2
clinical trials for AT132 and AT342 under U.S. IND.

“Borrower Products” means all products, software, service offerings, technical
data or technology currently being designed, manufactured or sold by Borrower or
which Borrower intends to sell, license, or distribute in the future including
any products or service offerings under development, collectively, together with
all products, software, service offerings, technical data or technology that
have been sold, licensed or distributed by Borrower since its incorporation.

“Business Day” means any day other than Saturday, Sunday and any other day on
which banking institutions in the State of California are closed for business.

“Cash” means all cash, cash equivalents and liquid funds.

“Cayman Subsidiary” means a Foreign Subsidiary organized under the laws of the
Cayman Islands.

“Change in Control” means any reorganization, recapitalization, consolidation or
merger (or similar transaction or series of related transactions) of Borrower,
sale or exchange of outstanding shares (or similar transaction or series of
related transactions) of Borrower in which the holders of Borrower’s outstanding
shares immediately before consummation of such transaction or series of related
transactions do not, immediately after consummation of such transaction or
series of related transactions, retain shares representing more than fifty
percent (50%) of the voting power of the surviving entity of such transaction or
series of related transactions (or the parent of such surviving entity if such
surviving entity is wholly owned by such parent), in each case without regard to
whether Borrower is the surviving entity.  

2

--------------------------------------------------------------------------------

 

“Claims” has the meaning given to it in Section 11.10.

“Closing Date” means the date of this Agreement.

“Collateral” means the property described in Section 3.

“Common Stock” means the Common Stock, $0.00001 par value per share, of the
Borrower.

“Confidential Information” has the meaning given to it in Section 11.12.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
Indebtedness, lease, dividend, letter of credit or other obligation of another,
including any such obligation directly or indirectly guaranteed, endorsed,
co-made or discounted or sold with recourse by that Person, or in respect of
which that Person is otherwise directly or indirectly liable; (ii) any
obligations with respect to undrawn letters of credit, corporate credit cards or
merchant services issued for the account of that Person; and (iii) all
obligations arising under any interest rate, currency or commodity swap
agreement, interest rate cap agreement, interest rate collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; provided, however,
that the term “Contingent Obligation” shall not include endorsements for
collection or deposit in the ordinary course of business.  The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determined amount of the primary obligation in respect of which such Contingent
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith; provided, however, that such amount shall not in any event exceed the
maximum amount of the obligations under the guarantee or other support
arrangement.

“Copyright License” means any written agreement granting any right to use any
Copyright or Copyright registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Copyrights” means all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States of America, any State thereof, or of
any other country.

“Deposit Accounts” means any “deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit.

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

“Due Diligence Fee” means $25,000, which fee is due to Lender on or prior to the
Closing Date, and shall be deemed fully earned on such date regardless of the
early termination of this Agreement.

“Eligible Foreign Subsidiary” means any Foreign Subsidiary (a) that is not a
Significant Foreign Subsidiary and (b) whose execution of a Joinder Agreement
would not result in a material adverse tax consequence to Borrower.

3

--------------------------------------------------------------------------------

 

“EMA” means the European Medicines Agency of the European Union.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“Event of Default” has the meaning given to it in Section 9.

“Facility Charge” means $150,000.

“FDA” means the United States Food and Drug Administration.

“Financial Statements” has the meaning given to it in Section 7.1.

“Foreign Subsidiary” means any Subsidiary other than a Subsidiary organized
under the laws of any state within the United States of America.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Guarantor” means a Subsidiary that has executed and delivered to Agent a
Guaranty.

“Guaranty” means a guaranty in a form reasonably acceptable to Agent.

“Indebtedness” means indebtedness of any kind, including (a) all indebtedness
for borrowed money or the deferred purchase price of property or services
(excluding trade credit entered into in the ordinary course of business due
within ninety (90) days), including reimbursement and other obligations with
respect to surety bonds and letters of credit, (b) all obligations evidenced by
notes, bonds, debentures or similar instruments, (c) all capital lease
obligations, and (d) all Contingent Obligations.

“Intellectual Property” means all of Borrower’s Copyrights; Trademarks; Patents;
Licenses; trade secrets and inventions; mask works; Borrower’s applications
therefor and reissues, extensions, or renewals thereof; and Borrower’s goodwill
associated with any of the foregoing, together with Borrower’s rights to sue for
past, present and future infringement of Intellectual Property and the goodwill
associated therewith.

“Interest Only Milestone A” means in Lender’s reasonable discretion (a)
Borrower’s achievement of (i) positive Phase 1/2 data from the AT132 clinical
trial and (ii) positive Phase 1/2 Data from either the AT342 or AT982 clinical
trials, or (b) Borrower’s receipt, after the Closing Date but on or before
February 15, 2018, of at least $50,000,000 of net proceeds from the sale or
issuance of its equity securities in an equity financing.

“Interest Only Milestone B” means in Lender’s reasonable discretion Borrower’s
achievement of (a) Interest Only Milestone A, (b) Borrower’s receipt, after the
Closing Date but on or before February 15, 2018, of at least $50,000,000 of net
proceeds from the sale or issuance of its equity securities in an equity
financing, and (c) either (i) Borrower’s initiation of a pivotal (Phase 2/3)
trial for either AT132 or AT342, or (ii) documented discussion with the FDA and

4

--------------------------------------------------------------------------------

 

EMA which results in continuation of the Phase 1/2 clinical trial as a single
pivotal study to support regulatory approval in the U.S. and Europe.

“Investment” means any beneficial ownership (including stock, partnership or
limited liability company interests) of or in any Person, or any loan, advance
or capital contribution to any Person or the acquisition of all, or
substantially all, of the assets of another Person.

“Joinder Agreements” means for each Qualified Subsidiary, a completed and
executed Joinder Agreement in substantially the form attached hereto as Exhibit
G.

“Lender” has the meaning given to it in the preamble to this Agreement.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
and any lease in the nature of a security interest.

“Loan” means the Advances made under this Agreement.

“Loan Documents” means this Agreement, the Notes (if any), the ACH
Authorization, the Account Control Agreements, the Joinder Agreements, all UCC
Financing Statements, the Warrant, any Subordination Agreement (to the extent
applicable) and any other documents executed in connection with the Secured
Obligations or the transactions contemplated hereby, as the same may from time
to time be amended, modified, supplemented or restated.

“Material Adverse Effect” means a material adverse effect upon: (i) the
business, operations, properties, assets or financial condition of Borrower and
its Subsidiaries taken as a whole; or (ii) the ability of Borrower to perform or
pay the Secured Obligations as they come due in accordance with the terms of the
Loan Documents, or the ability of Agent or Lender to enforce any of its rights
or remedies with respect to the Secured Obligations; or (iii) the Collateral or
Agent’s Liens on the Collateral or the priority of such Liens.

“Maximum Term Loan Amount” means Twenty Million and No/100 Dollars
($20,000,000.00).

“Maximum Rate” shall have the meaning assigned to such term in Section 2.3.

“Note(s)” means a Term Note.

“Patent License” means any written agreement granting any right with respect to
any invention on which a Patent is in existence or a Patent application is
pending, in which agreement Borrower now holds or hereafter acquires any
interest.

5

--------------------------------------------------------------------------------

 

“Patents” means all letters patent of, or rights corresponding thereto, in the
United States of America or in any other country, all registrations and
recordings thereof, and all applications for letters patent of, or rights
corresponding thereto, in the United States of America or any other country.

“Permitted Indebtedness” means: (i) Indebtedness of Borrower in favor of Lender
or Agent arising under this Agreement or any other Loan Document; (ii)
Indebtedness existing on the Closing Date which is disclosed in Schedule 1A;
(iii) Indebtedness of up to $750,000 outstanding at any time secured by a Lien
described in clause (vii) of the defined term “Permitted Liens,” provided such
Indebtedness does not exceed the cost of the Equipment financed with such
Indebtedness; (iv) Indebtedness to trade creditors incurred in the ordinary
course of business, including Indebtedness incurred in the ordinary course of
business with corporate credit cards; (v) Indebtedness that also constitutes a
Permitted Investment; (vi) Subordinated Indebtedness; (vii) reimbursement
obligations in connection with letters of credit that are secured by Cash and
issued on behalf of the Borrower or a Subsidiary thereof in an amount not to
exceed $6,000,000 at any time outstanding, (viii) Indebtedness incurred in the
ordinary course of business with corporate credit cards in an amount not to
exceed $500,000 at any given time; (ix) other Indebtedness in an amount not to
exceed $750,000 at any time outstanding, (x) intercompany Indebtedness as long
as either (A) each of the Subsidiary obligor and the Subsidiary obligee under
such Indebtedness is a Qualified Subsidiary that has executed a Joinder
Agreement or a Significant Foreign Subsidiary that has executed a Joinder
Agreement or a Guaranty, (B) such Indebtedness constitutes a Permitted
Investment, and (xi) extensions, refinancings and renewals of any items of
Permitted Indebtedness, provided that the principal amount is not increased or
the terms modified to impose materially more burdensome terms upon Borrower or
its Subsidiary, as the case may be.

“Permitted Investment” means: (i) Investments existing on the Closing Date which
are disclosed in Schedule 1B; (ii) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States of America or any agency or any
State thereof maturing within two years from the date of acquisition thereof,
(b) corporate debt obligations maturing within two years from the date of
acquisition thereof and currently having at least two of three of the following
long term ratings: A2 or better by Moody’s and/or A or better by Standard &
Poor’s and/or Fitch, (c) commercial paper having at least two of three of the
following long term ratings: P-1 or better by Moody’s and/or A-1 or better by
Standard & Poor’s and/or F-1 or better by Fitch, (d) certificates of deposit
issued by any bank with assets of at least $500,000,000 maturing no more than
one year from the date of investment therein, and (e) money market accounts;
(iii) repurchases of stock from former employees, directors, or consultants of
Borrower under the terms of applicable repurchase agreements at the original
issuance price of such securities in an aggregate amount not to exceed $750,000
in any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchases; (iv)
Investments accepted in connection with Permitted Transfers; (v) Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of customers or suppliers and in settlement of delinquent
obligations of, and other disputes with, customers or suppliers arising in the
ordinary course of Borrower’s business; (vi) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the ordinary course of business,
provided that this subparagraph (vi) shall not apply to Investments of Borrower
in any Subsidiary; (vii) Investments consisting of loans not involving

6

--------------------------------------------------------------------------------

 

the net transfer on a substantially contemporaneous basis of cash proceeds to
employees, officers or directors relating to the purchase of capital stock of
Borrower pursuant to employee stock purchase plans or other similar agreements
approved by Borrower’s Board of Directors; (viii) Investments consisting of
travel advances in the ordinary course of business; (ix) Investments in Domestic
Subsidiaries, including newly-formed Domestic Subsidiaries, provided that each
such Domestic Subsidiary enters into a Joinder Agreement promptly after its
formation by Borrower and executes such other documents as shall be reasonably
requested by Agent; (x) Investments in Significant Foreign Subsidiaries provided
that such Significant Foreign Subsidiaries have executed and delivered a Joinder
Agreement or a Guaranty, unless otherwise approved in advance in writing by
Agent, (xi) Investments in Cayman Subsidiary provided that, unless otherwise
approved in advance in writing by Agent, (A) such Investments, when combined
with Permitted Transfers of a similar nature, shall not exceed $5,000,000 per
fiscal quarter, (B) the amount of Cash held on deposit abroad by Cayman
Subsidiary shall not exceed $6,000,000 at any given time, (C) Cayman Subsidiary
shall not have issued any secured indebtedness, and (D) gross unsecured
liabilities of Cayman Subsidiary owed to parties other than Borrower or its
Affiliates shall not exceed $1,000,000 in the aggregate at any given time; (xii)
Investments in Foreign Subsidiaries other than Cayman Subsidiary or Significant
Foreign Subsidiaries, provided that, unless otherwise approved in advance in
writing by Agent, (A) , the amount of Cash Investments and in kind transfers,
when combined with Permitted Transfers of a similar nature, shall not exceed an
aggregate amount of $2,000,000 (with such amount increased to $5,000,000 from
and after Borrower’s receipt of at least $50,000,000 of net proceeds from the
sale or issuance of its equity securities in an equity financing) per fiscal
year, (B) total assets inclusive of Cash held on deposit abroad by such Foreign
Subsidiaries in the aggregate shall not exceed $2,000,000 (with such amount
increased to $3,000,000 from and after Borrower’s receipt of at least
$50,000,000 of net proceeds from the sale or issuance of its equity securities
in an equity financing) at any given time, (C) such Foreign Subsidiaries shall
not have issued any secured indebtedness, and (D) gross unsecured liabilities of
all such Foreign Subsidiaries owed to parties other than Borrower or its
Significant Foreign Subsidiary Affiliates shall not exceed $2,000,000 (with such
amount increased to $3,000,000 from and after Borrower’s receipt of at least
$50,000,000 of net proceeds from the sale or issuance of its equity securities
in an equity financing) in the aggregate at any given time; (xiii) joint
ventures or strategic alliances in the ordinary course of Borrower’s business
consisting of the licensing of technology, the development of technology or the
providing of technical support, provided that any cash Investments by Borrower
do not exceed $750,000 in the aggregate in any fiscal year; and (xiv) additional
Investments that do not exceed $750,000 in the aggregate unless approved in
advance in writing by Agent.

“Permitted Liens” means any and all of the following: (i) Liens in favor of
Agent or Lender; (ii) Liens existing on the Closing Date which are disclosed in
Schedule 1C; (iii) Liens for taxes, fees, assessments or other governmental
charges or levies, either not delinquent or being contested in good faith by
appropriate proceedings; provided, that Borrower maintains adequate reserves
therefor in accordance with GAAP; (iv) Liens securing claims or demands of
materialmen, artisans, mechanics, carriers, warehousemen, landlords and other
like Persons arising in the ordinary course of Borrower’s business and imposed
without action of such parties; provided, that the payment thereof is not yet
required; (v) Liens arising from judgments, decrees or attachments in
circumstances which do not constitute an Event of Default hereunder; (vi) the
following deposits, to the extent made in the ordinary course of
business:  deposits under worker’s compensation, unemployment insurance, social
security and other similar laws, or to secure the

7

--------------------------------------------------------------------------------

 

performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure indemnity, performance or other similar bonds for
the performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure statutory obligations (other than Liens arising
under ERISA or environmental Liens) or surety or appeal bonds, or to secure
indemnity, performance or other similar bonds; (vii) Liens on Equipment or
software or other intellectual property constituting purchase money Liens and
Liens in connection with capital leases securing Indebtedness permitted in
clause (iii) of “Permitted Indebtedness”; (viii) Liens incurred in connection
with Subordinated Indebtedness; (ix) leasehold interests in leases or subleases
and licenses granted in the ordinary course of business and not interfering in
any material respect with the business of the licensor; (x) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
custom duties that are promptly paid on or before the date they become due; (xi)
Liens on insurance proceeds securing the payment of financed insurance premiums
that are promptly paid on or before the date they become due (provided that such
Liens extend only to such insurance proceeds and not to any other property or
assets); (xii) statutory and common law rights of set-off and other similar
rights as to deposits of cash and securities in favor of banks, other depository
institutions and brokerage firms; (xiii) easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business so long as they do not materially
impair the value or marketability of the related property; (xiv) (A) Liens on
Cash securing obligations permitted under clause (vii) of the definition of
Permitted Indebtedness and (B) security deposits in connection with real
property leases, the combination of (A) and (B) in an aggregate amount not to
exceed $6,000,000 less the aggregate amount of Liens disclosed on Schedule 1C at
any time; (xv) Liens in favor of other financial institutions arising in
connection with Borrower’s deposit and/or securities accounts held at such
institutions, provided that Agent has a perfected security interest in the
amounts held in such deposit and/or securities accounts; and (xvi) Liens
incurred in connection with the extension, renewal or refinancing of the
Indebtedness secured by Liens of the type described in clauses (i) through (xi)
above; provided, that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced (as may have been
reduced by any payment thereon) does not increase.

“Permitted Transfers” means (i) transfers and payments of cash in the ordinary
course of business in a manner that is not prohibited by this Agreement or the
other Loan Documents, (ii) sales of Inventory in the ordinary course of
business, (ii) non-exclusive licenses and similar arrangements for the use of
Intellectual Property in the ordinary course of business and licenses that could
not result in a legal transfer of title of the licensed property but that may be
exclusive in respects other than territory and that may be exclusive as to
territory only as to discrete geographical areas outside of the United States of
America in the ordinary course of business, (iv) transfers of Intellectual
Property to a wholly-owned Domestic Subsidiary of Borrower, (v) dispositions of
worn-out, obsolete or surplus Equipment at fair market value in the ordinary
course of business, (vi) transfers to Cayman Subsidiary of a similar nature to
Permitted Investments described in clause (xi) of the definition of Permitted
Investments subject to the limits described in such clause when combined with
such Permitted Investments, (vii) an initial (one-time) capital transfer to
Cayman Subsidiary not to exceed $1,000,000; (viii) transfers to Foreign
Subsidiaries other than Cayman Subsidiary or Significant Foreign Subsidiary
Affiliates of a similar nature to Permitted Investments described in clause
(xii) of the definition of Permitted Investments subject to the aggregate limits
described in such clause when combined

8

--------------------------------------------------------------------------------

 

with such Permitted Investments; (ix) transfers contemplated by the license
agreements disclosed in Schedule 1D; and (x) other Transfers of assets having a
fair market value of not more than $750,000 in the aggregate in any fiscal year.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, other entity or government.

“Preferred Stock” means at any given time any equity security issued by Borrower
that has any rights, preferences or privileges senior to Borrower’s Common
Stock.

“Prepayment Charge” shall have the meaning assigned to such term in Section 2.5.

“Qualified Subsidiary” means any direct or indirect Domestic Subsidiary or
Eligible Foreign Subsidiary.

“Receivables” means (i) all of Borrower’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, letters of credit, proceeds of any letter
of credit, and Letter of Credit Rights, and (ii) all customer lists, software,
and business records related thereto.

“Required Lenders” means at any time, the holders of more than 50% of the
aggregate unpaid principal amount of the Term Loans then outstanding.

“SBA” shall have the meaning assigned to such term in Section 7.16.

“SBIC” shall have the meaning assigned to such term in Section 7.16.

“SBIC Act” shall have the meaning assigned to such term in Section 7.16.

“SEC” means the Securities and Exchange Commission.

“Secured Obligations” means Borrower’s obligations under this Agreement and any
Loan Document (other than the Warrant), including any obligation to pay any
amount now owing or later arising.

“Significant Foreign Subsidiary” means (a) with respect to Foreign Subsidiaries
other than Cayman Subsidiary, any Foreign Subsidiary that together with all
Foreign Subsidiaries other than Cayman Subsidiary or any Foreign Subsidiary that
has executed and delivered to Agent a Joinder Agreement or a Guaranty (i)
maintains total assets in excess of $2,000,000 (with such amount increased to
$3,000,000 from and after Borrower’s receipt of at least $50,000,000 of net
proceeds from the sale or issuance of its equity securities in an equity
financing) in the aggregate at any given time, (ii) generates or accounts for
gross revenue in excess of $5,000,000 in the aggregate, or (iii) has liabilities
in excess of $2,000,000 (with such amount increased to $3,000,000 from and after
Borrower’s receipt of at least $50,000,000 of net proceeds from the sale or
issuance of its equity securities in an equity financing) in the aggregate, and
(b) Cayman Subsidiary from and after such date as Borrower’s Investments in and
transfers to Cayman

9

--------------------------------------------------------------------------------

 

Subsidiary, when combined, exceed the thresholds set out in clause (xi) of
Permitted Investments and clause (vi) of Permitted Transfers.

“Subordinated Indebtedness” means Indebtedness subordinated to the Secured
Obligations in amounts and on terms and conditions satisfactory to Agent in its
sole discretion.

“Subordination Agreement” means any written subordination agreement among
Borrower, Agent the subordinating creditor thereunder regarding specific
Subordinated Indebtedness, as applicable.

“Subsidiary” means an entity, whether corporate, partnership, limited liability
company, joint venture or otherwise, in which Borrower owns or controls 50% or
more of the outstanding voting securities, including each entity listed on
Schedule 1 hereto.

“Term Commitment” means as to any Lender, the obligation of such Lender, if any,
to make a Term Loan Advance to the Borrower in a principal amount not to exceed
the amount set forth under the heading “Term Commitment” opposite such Lender’s
name on Schedule 1.1.  

“Term Loan Advance” means any Term Loan funds advanced under this Agreement.

“Term Loan Interest Rate” means for any day a per annum rate of interest equal
to the greater of either (i) 7.95% plus the prime rate as reported in The Wall
Street Journal minus 3.75%, and (ii) 7.95%

“Term Loan Maturity Date” means December 1, 2020.

“Term Note” means a Promissory Note in substantially the form of Exhibit B-1.

“Trademark License” means any written agreement granting any right to use any
Trademark or Trademark registration, now owned or hereafter acquired by Borrower
or in which Borrower now holds or hereafter acquires any interest.

“Trademarks” means all trademarks (registered, common law or otherwise) and any
applications in connection therewith, including registrations, recordings and
applications in the United States Patent and Trademark Office or in any similar
office or agency of the United States of America, any State thereof or any other
country or any political subdivision thereof.

“Tranche 1 Term Loan Advance” shall mean a Term Loan Advance with the meaning
assigned to such term in Section 2.2(a).

“Tranche 2 Term Loan Advance” shall mean a Term Loan Advance with the meaning
assigned to such term in Section 2.2(a).

“UCC” means the Uniform Commercial Code as the same is, from time to time, in
effect in the State of California; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect

10

--------------------------------------------------------------------------------

 

to, Agent’s Lien on any Collateral is governed by the Uniform Commercial Code as
the same is, from time to time, in effect in a jurisdiction other than the State
of California, then the term “UCC” shall mean the Uniform Commercial Code as in
effect, from time to time, in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.  

“Warrant” means any warrant entered into in connection with the Loan, as may be
amended, restated or modified from time to time.

Unless otherwise specified, all references in this Agreement or any Annex or
Schedule hereto to a “Section,” “subsection,” “Exhibit,” “Annex,” or “Schedule”
shall refer to the corresponding Section, subsection, Exhibit, Annex, or
Schedule in or to this Agreement.  Unless otherwise specifically provided
herein, any accounting term used in this Agreement or the other Loan Documents
shall have the meaning customarily given such term in accordance with GAAP, and
all financial computations hereunder shall be computed in accordance with GAAP,
consistently applied. Unless otherwise defined herein or in the other Loan
Documents, terms that are used herein or in the other Loan Documents and defined
in the UCC shall have the meanings given to them in the UCC.

SECTION 2.  THE LOAN

2.1[Intentionally Omitted.]

2.2Term Loan.

(a)Advances.  

(i)Tranche 1 Term Loan Advances.  Subject to the terms and conditions of this
Agreement, beginning on the Closing Date and continuing through September 15,
2017, Borrower may request, and Lender will severally (and not jointly) make in
an amount not to exceed its respective Term Commitment, Term Loan Advances in an
aggregate amount up to $10,000,000 in minimum increments of $1,000,000 (each, a
Tranche 1 Term Loan Advance), provided, however, that Borrower may not request
new Tranche 1 Term Loan Advances in excess of $5,000,000 in the aggregate after
June 15, 2017.  (For clarification purposes and avoidance of doubt, by way of
example, if $3,000,000 is drawn prior to June 15, 2017, only an additional
$5,000,000 can thereafter be drawn prior to September 15, 2017, for a total
Tranche 1 Term Loan Advance amount of up to $8,000,000.)

(ii)Tranche 2 Term Loan Advances.  Subject to the terms and conditions of this
Agreement, beginning on the date Borrower achieves the Availability Milestone
and continuing through December 15, 2017, Borrower may request Term Loan
Advances in an aggregate amount up to $10,000,000 in minimum increments of
$1,000,000 (each, a Tranche 2 Term Loan Advance).

Subject to the terms above, the aggregate outstanding Term Loan Advances may be
up to the Maximum Term Loan Amount.

11

--------------------------------------------------------------------------------

 

(b)Advance Request.  To obtain a Term Loan Advance, Borrower shall complete,
sign and deliver an Advance Request (at least three (3) Business Days before the
Advance Date other than the Closing Date, which shall be at least one (1)
Business Day) to Agent.  Lender shall fund the Term Loan Advance in the manner
requested by the Advance Request provided that each of the conditions precedent
to such Term Loan Advance is satisfied as of the requested Advance Date.

(c)Interest.  The principal balance shall bear interest thereon from such
Advance Date at the Term Loan Interest Rate based on a year consisting of 360
days, with interest computed daily based on the actual number of days
elapsed.  The Term Loan Interest Rate will float and change on the day the prime
rate changes from time to time.

(d)Payment.  Borrower will pay interest on each Term Loan Advance on the first
Business Day of each month, beginning the month after the Advance
Date.  Borrower shall repay the aggregate Term Loan principal balance that is
outstanding on the day immediately preceding the Amortization Date, in equal
monthly installments of principal and interest (mortgage style) beginning on the
Amortization Date and continuing on the first Business Day of each month
thereafter until the Term Loan Maturity Date or such earlier date when the
Secured Obligations (other than inchoate indemnity obligations) are repaid.  The
entire Term Loan principal balance and all accrued but unpaid interest
hereunder, shall be due and payable on Term Loan Maturity Date.  Borrower shall
make all payments under this Agreement without setoff, recoupment or deduction
and regardless of any counterclaim or defense. Lender will initiate debit
entries to the Borrower’s account as authorized on the ACH Authorization (i) on
each payment date of all periodic obligations payable to Lender under each Term
Advance and (ii) out-of-pocket legal fees and costs incurred by Agent or Lender
in connection with Section 11.11 of this Agreement.

2.3Maximum Interest.  Notwithstanding any provision in this Agreement or any
other Loan Document, it is the parties’ intent not to contract for, charge or
receive interest at a rate that is greater than the maximum rate permissible by
law that a court of competent jurisdiction shall deem applicable hereto (which
under the laws of the State of California shall be deemed to be the laws
relating to permissible rates of interest on commercial loans) (the “Maximum
Rate”).  If a court of competent jurisdiction shall finally determine that
Borrower has actually paid to Lender an amount of interest in excess of the
amount that would have been payable if all of the Secured Obligations had at all
times borne interest at the Maximum Rate, then such excess interest actually
paid by Borrower shall be applied as follows:  first, to the payment of the
Secured Obligations consisting of the outstanding principal; second, after all
principal is repaid, to the payment of Lender’s accrued interest, costs,
expenses, professional fees and any other Secured Obligations; and third, after
all Secured Obligations are repaid, the excess (if any) shall be refunded to
Borrower.  

2.4Default Interest.  In the event any payment is not paid on the scheduled
payment date, an amount equal to five percent (5%) of the past due amount shall
be payable on demand. In addition, upon the occurrence and during the
continuation of an Event of Default hereunder, all Secured Obligations,
including principal, interest,

12

--------------------------------------------------------------------------------

 

compounded interest, and professional fees, shall bear interest at a rate per
annum equal to the rate set forth in 2.2(c), plus five percent (5%) per
annum.  In the event any interest is not paid when due hereunder, delinquent
interest shall be added to principal and shall bear interest on interest,
compounded at the rate set forth in 2.2(c) or Section 2.4, as applicable.

2.5Prepayment.  At its option upon at least seven (7) Business Days prior notice
to Agent, Borrower may prepay all, but not less than all, of the outstanding
Advances by paying the entire principal balance, all accrued and unpaid interest
thereon, together with a prepayment charge equal to the following percentage of
the Advance amount being prepaid: if such Advance amounts are prepaid in any of
the first twelve (12) months following the date of the initial Advance, 2.0%;
after twelve (12) months but prior to twenty four (24) months, 1.0%; and
thereafter, 0% (each, a “Prepayment Charge”).  Borrower agrees that the
Prepayment Charge is a reasonable calculation of Lender’s lost profits in view
of the difficulties and impracticality of determining actual damages resulting
from an early repayment of the Advances.  Borrower shall prepay the outstanding
amount of all principal and accrued interest through the prepayment date and the
Prepayment Charge upon the occurrence of a Change in Control. Notwithstanding
the foregoing, Agent and Lender agree to waive the Prepayment Charge if Agent
and Lender (in its sole and absolute discretion) agree in writing to refinance
the Advances prior to the Maturity Date, or to restructure the Loan in
connection with a Change in Control.

2.6End of Term Charge.  On the earliest to occur of (i) the Term Loan Maturity
Date, (ii) the date that Borrower prepays the outstanding Secured Obligations
(other than any inchoate indemnity obligations and any other obligations which,
by their terms, are to survive the termination of this Agreement) in full, (iii)
the date that the Secured Obligations become due and payable, or (iv) if no Term
Loan Advances have then been drawn, December 16, 2017, Borrower shall pay Lender
a charge of the greater of $200,000 or 5.40% of the aggregate Term Loan Advances
funded under this Agreement.  Notwithstanding the required payment date of such
charge, it shall be deemed earned by Lender as of the Closing Date.

2.7Notes.  If so requested by Lender by written notice to Borrower, then
Borrower shall execute and deliver to Lender (and/or, if applicable and if so
specified in such notice, to any Person who is an assignee of Lender pursuant to
Section 11.13) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence Lender’s Loans.

2.8Pro Rata Treatment.  Each payment (including prepayment) on account of any
fee and any reduction of the Term Loans shall be made pro rata according to the
Term Commitments of the relevant Lender.

SECTION 3.  SECURITY INTEREST

3.1As security for the prompt and complete payment when due (whether on the
payment dates or otherwise) of all the Secured Obligations, Borrower grants to
Agent a security interest in all of Borrower’s right, title, and interest in and
to the following personal property whether now owned or hereafter acquired
(collectively, the “Collateral”):  (a)

13

--------------------------------------------------------------------------------

 

Receivables; (b) Equipment; (c) Fixtures; (d) General Intangibles (other than
Intellectual Property); (e) Inventory; (f) Investment Property (but excluding
thirty-five percent (35%) of the capital stock of any Foreign Subsidiary that
constitutes a Permitted Investment and is not an Eligible Foreign Subsidiary or
a Significant Foreign Subsidiary); (g) Deposit Accounts; (h) Cash; (i) Goods;
and all other tangible and intangible personal property of Borrower whether now
or hereafter owned or existing, leased, consigned by or to, or acquired by,
Borrower and wherever located, and any of Borrower’s property in the possession
or under the control of Agent; and, to the extent not otherwise included, all
Proceeds of each of the foregoing and all accessions to, substitutions and
replacements for, and rents, profits and products of each of the foregoing;
provided, however, that the Collateral shall include all Accounts and General
Intangibles that consist of rights to payment and proceeds from the sale,
licensing or disposition of all or any part, or rights in, the Intellectual
Property (the “Rights to Payment”).  Notwithstanding the foregoing, if a
judicial authority (including a U.S. Bankruptcy Court) holds that a security
interest in the underlying Intellectual Property is necessary to have a security
interest in the Rights to Payment, then the Collateral shall automatically, and
effective as of the date of this Agreement, include the Intellectual Property to
the extent necessary to permit perfection of Agent’s security interest in the
Rights to Payment.

3.2Notwithstanding the broad grant of the security interest set forth in Section
3.1, above, the Collateral shall not include (a) more than 65% of the presently
existing and hereafter arising issued and outstanding shares of capital stock
owned by Borrower of any Foreign Subsidiary (other than an Eligible Foreign
Subsidiary or a Significant Foreign Subsidiary) which shares entitle the holder
thereof to vote for directors or any other matter, (b) nonassignable licenses or
contracts, which by their terms require the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406,
9407 and 9408 of the UCC) or (c) any Intellectual Property except to the extent
described in Section 3.1.

SECTION 4.  CONDITIONS PRECEDENT TO LOAN

The obligations of Lender to make the Loan hereunder are subject to the
satisfaction by Borrower of the following conditions:

4.1Initial Advance.  On or prior to the Closing Date, Borrower shall have
delivered to Agent the following:

(a)executed copies of the Loan Documents (other than the Warrant, which shall be
an original), Account Control Agreements, a legal opinion of Borrower’s counsel,
and all other documents and instruments reasonably required by Agent to
effectuate the transactions contemplated hereby or to create and perfect the
Liens of Agent with respect to all Collateral, in all cases in form and
substance reasonably acceptable to Agent;

14

--------------------------------------------------------------------------------

 

(b)certified copy of resolutions of Borrower’s board of directors evidencing
approval of (i) the Loan and other transactions evidenced by the Loan Documents;
and (ii) the Warrant and transactions evidenced thereby;

(c)certified copies of the Certificate of Incorporation and the Bylaws, as
amended through the Closing Date, of Borrower;

(d)a certificate of good standing for Borrower from its state of incorporation
and similar certificates from all other jurisdictions in which it does business
and where the failure to be qualified would have a Material Adverse Effect;

(e)payment of the Due Diligence Fee (to the extent not already paid), the
Facility Charge and reimbursement of Agent’s and Lender’s current expenses
reimbursable pursuant to this Agreement; and

(f)such other documents as Agent may reasonably request.

4.2All Advances.  On each Advance Date:

(a)Agent shall have received (i) an Advance Request for the relevant Advance as
required by Section 2.2(b), each duly executed by Borrower’s Chief Executive
Officer or Chief Financial Officer, and (ii) any other documents Agent may
reasonably request.

(b)The representations and warranties set forth in this Agreement shall be true
and correct in all material respects on and as of the Advance Date with the same
effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date.

(c)Borrower shall be in compliance with all the terms and provisions set forth
herein and in each other Loan Document on its part to be observed or performed,
and at the time of and immediately after such Advance no Event of Default shall
have occurred and be continuing.

(d)Each Advance Request shall be deemed to constitute a representation and
warranty by Borrower on the relevant Advance Date as to the matters specified in
paragraphs (b) and (c) of this Section 4.2 and as to the matters set forth in
the Advance Request.

4.3No Default.  As of the Closing Date and each Advance Date, (i) no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default and (ii) no event that has had
or could reasonably be expected to have a Material Adverse Effect has occurred
and is continuing.

SECTION 5.  REPRESENTATIONS AND WARRANTIES OF BORROWER

Borrower represents and warrants that:

15

--------------------------------------------------------------------------------

 

5.1Corporate Status.  Borrower is a corporation duly organized, legally existing
and in good standing under the laws of the State of Delaware, and is duly
qualified as a foreign corporation in all jurisdictions in which the nature of
its business or location of its properties require such qualifications and where
the failure to be qualified could reasonably be expected to have a Material
Adverse Effect.  Borrower’s present name, former names (if any), locations,
place of formation, tax identification number, organizational identification
number and other information are correctly set forth in Exhibit C, as may be
updated by Borrower in a written notice (including any Compliance Certificate)
provided to Agent after the Closing Date.

5.2Collateral.  Borrower owns the Collateral and the Intellectual Property, free
of all Liens, except for Permitted Liens.  Borrower has the power and authority
to grant to Agent a Lien in the Collateral as security for the Secured
Obligations.

5.3Consents.  Borrower’s execution, delivery and performance of this Agreement
and all other Loan Documents, and Borrower’s execution of the Warrant, (i) have
been duly authorized by all necessary corporate action of Borrower, (ii) will
not result in the creation or imposition of any Lien upon the Collateral, other
than Permitted Liens and the Liens created by this Agreement and the other Loan
Documents, (iii) do not violate any provisions of Borrower’s Certificate or
Articles of Incorporation (as applicable), bylaws, or any, law, regulation,
order, injunction, judgment, decree or writ to which Borrower is subject and
(iv) except as described on Schedule 5.3, do not violate any contract or
agreement or require the consent or approval of any other Person which has not
already been obtained.  The individual or individuals executing the Loan
Documents and the Warrant are duly authorized to do so.

5.4Material Adverse Effect.  No event that has had or could reasonably be
expected to have a Material Adverse Effect has occurred and is continuing.

5.5Actions Before Governmental Authorities.  There are no actions, suits or
proceedings at law or in equity or by or before any governmental authority now
pending or, to the knowledge of Borrower, threatened in writing against or
affecting Borrower or its property, that is reasonably expected to result in a
Material Adverse Effect.

5.6Laws.  Borrower is not in violation of any law, rule or regulation, or in
default with respect to any judgment, writ, injunction or decree of any
governmental authority, where such violation or default is reasonably expected
to result in a Material Adverse Effect.  Borrower is not in default in any
manner under any provision of any agreement or instrument evidencing material
Indebtedness, or any other material agreement to which it is a party or by which
it is bound.  Borrower, its Affiliates and, to the knowledge of the Borrower and
its Affiliates, any agent or other party acting on behalf of Borrower or its
Affiliates are in compliance with all applicable anti-money laundering, economic
sanctions and anti-bribery laws and regulations, and none of the funds to be
provided under this Agreement will be used, directly or indirectly, for any
activities in violation of such laws and regulations.

16

--------------------------------------------------------------------------------

 

5.7Information Correct and Current.  No information, report, Advance Request,
financial statement, exhibit or schedule furnished, by or on behalf of Borrower
to Agent in connection with any Loan Document or included therein or delivered
pursuant thereto contained, or, when taken as a whole, together with any
prospectively updated Compliance Certificate or other updated written
information delivered to Agent, contains or will contain any material
misstatement of fact or, when taken together with all other such information or
documents, omitted, omits or will omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were, are or will be made, not materially misleading at the time such statement
was made or deemed made. Additionally, any and all financial or business
projections provided by Borrower to Agent, whether prior to or after the Closing
Date, shall be (i) provided in good faith and based on the most current data and
information available to Borrower, and (ii) the most current of such projections
provided to Borrower’s Board of Directors (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the control of Borrower, that no assurance is given that any
particular projections will be realized, that actual results may differ).

5.8Tax Matters.  Except as described on Schedule 5.8 and except those being
contested in good faith with adequate reserves under GAAP, (a) Borrower has
filed all material federal, state and local tax returns that it is required to
file, (b) Borrower has duly paid or fully reserved for all taxes or installments
thereof (including any interest or penalties) as and when due, which have or may
become due pursuant to such returns, and (c) Borrower has paid or fully reserved
for any tax assessment received by Borrower for the three (3) years preceding
the Closing Date, if any (including any taxes being contested in good faith and
by appropriate proceedings).

5.9Intellectual Property Claims.  Borrower is the sole owner of, or otherwise
has the right to use, the Intellectual Property material to Borrower’s
business.  Except as described on Schedule 5.9, (i) each of the material
Copyrights and Trademarks owned by Borrower is valid and enforceable, and each
of the material Patents owned by Borrower is, to the best of Borrower’s
knowledge, valid and enforceable (ii) no material part of the Intellectual
Property has been judged invalid or unenforceable, in whole or in part, and
(iii) no claim has been made to Borrower that any material part of the
Intellectual Property violates the rights of any third party. Exhibit D is a
true, correct and complete list of each of Borrower’s Patents, registered
Trademarks, registered Copyrights, and material agreements under which Borrower
licenses Intellectual Property from third parties (other than shrink-wrap
software licenses), together with application or registration numbers, as
applicable, owned by Borrower or any Subsidiary, in each case as of the Closing
Date. Borrower is not in material breach of, nor has Borrower failed to perform
any material obligations under, any of the foregoing contracts, licenses or
agreements and, to Borrower’s knowledge, no third party to any such contract,
license or agreement is in material breach thereof or has failed to perform any
material obligations thereunder.  

5.10Intellectual Property.  Except as described on Schedule 5.10, Borrower has
all material rights with respect to Intellectual Property necessary or material
in the operation or conduct of Borrower’s business as currently conducted and
proposed to be conducted by Borrower.  Without limiting the generality of the
foregoing, and in the case

17

--------------------------------------------------------------------------------

 

of Licenses, except for restrictions that are unenforceable under Division 9 of
the UCC, Borrower has the right, to the extent required to operate Borrower’s
business, to freely transfer, license or assign Intellectual Property necessary
or material in the operation or conduct of Borrower’s business as currently
conducted and proposed to be conducted by Borrower, without condition,
restriction or payment of any kind (other than license payments in the ordinary
course of business) to any third party, and Borrower owns or has the right to
use, pursuant to valid licenses, all software development tools, library
functions, compilers and all other third-party software and other items that are
material to Borrower’s business and used in the design, development, promotion,
sale, license, manufacture, import, export, use or distribution of Borrower
Products except customary covenants in inbound license agreements and equipment
leases where Borrower is the licensee or lessee.  

5.11Borrower Products.  Except as described on Schedule 5.11, no Intellectual
Property owned by Borrower or Borrower Product has been or is subject to any
actual or, to the knowledge of Borrower, threatened litigation, proceeding
(including any proceeding in the United States Patent and Trademark Office or
any corresponding foreign office or agency) or outstanding decree, order,
judgment, settlement agreement or stipulation that restricts in any manner
Borrower’s use, transfer or licensing thereof or that may affect the validity,
use or enforceability thereof. There is no decree, order, judgment, agreement,
stipulation, arbitral award or other provision entered into in connection with
any litigation or proceeding that obligates Borrower to grant licenses or
ownership interest in any future Intellectual Property related to the operation
or conduct of the business of Borrower or Borrower Products.  Borrower has not
received any written notice or claim, or, to the knowledge of Borrower, oral
notice or claim, challenging or questioning Borrower’s ownership in any
Intellectual Property (or written notice of any claim challenging or questioning
the ownership in any licensed Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to Borrower’s knowledge, is there a reasonable basis
for any such claim.  Neither Borrower’s use of its Intellectual Property nor the
production and sale of Borrower Products infringes the Intellectual Property or
other rights of others.

5.12Financial Accounts.  Exhibit E, as may be updated by the Borrower in a
written notice provided to Agent after the Closing Date, is a true, correct and
complete list of (a) all banks and other financial institutions at which
Borrower or any Subsidiary maintains Deposit Accounts and (b) all institutions
at which Borrower or any Subsidiary maintains an account holding Investment
Property, and such exhibit correctly identifies the name, address and telephone
number of each bank or other institution, the name in which the account is held,
a description of the purpose of the account, and the complete account number
therefor.

5.13Employee Loans.  Borrower has no outstanding loans to any employee, officer
or director of the Borrower nor has Borrower guaranteed the payment of any loan
made to an employee, officer or director of the Borrower by a third party.

5.14Capitalization and Subsidiaries.  Borrower’s capitalization as of the
Closing Date is set forth on Schedule 5.14 annexed hereto.  Borrower does not
own any stock,

18

--------------------------------------------------------------------------------

 

partnership interest or other securities of any Person, except for Permitted
Investments.  Attached as Schedule 5.14, as may be updated by Borrower in a
written notice provided after the Closing Date, is a true, correct and complete
list of each Subsidiary.

5.15Information Updates.  Borrower may prospectively update the representations
and warranties, including without limitation regarding Intellectual Property
assets disclosed on Exhibit D, in a written notice (including a Compliance
Certificate) provided to Agent by Borrower after the Closing Date, provided,
however, that the delivery of any updated representations or warranties cannot
retroactively restate any information previously delivered to Agent that
contained any material misstatement of fact or, when taken together with all
other such information or documents, omitted to state any material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not materially misleading at the time such statement was
made or deemed made.

SECTION 6.  INSURANCE; INDEMNIFICATION

6.1Coverage.  Borrower shall cause to be carried and maintained commercial
general liability insurance, on an occurrence form, and product liability
insurance, on a claims made form, against risks customarily insured against in
Borrower’s line of business.  Such risks shall include the risks of bodily
injury, including death, property damage, personal injury, advertising injury,
and contractual liability per the terms of the indemnification agreement found
in Section 6.3.  Borrower must maintain a minimum of $5,000,000 of commercial
general liability insurance for each occurrence and $5,000,000 in the aggregate
and $5,000,000 of product liability insurance for each occurrence and $5,000,000
in the aggregate.  Borrower has and agrees to maintain a minimum of $20,000,000
of directors’ and officers’ insurance for each claim and $20,000,000 in the
aggregate.  So long as there are any Secured Obligations outstanding, Borrower
shall also cause to be carried and maintained insurance upon the Collateral,
insuring against all risks of physical loss or damage howsoever caused, in an
amount not less than the full replacement cost of the Collateral, provided that
such insurance may be subject to standard exceptions and deductibles.  

6.2Certificates.  Borrower shall deliver to Agent certificates of insurance that
evidence Borrower’s compliance with its insurance obligations in Section 6.1 and
the obligations contained in this Section 6.2.  Borrower’s insurance certificate
shall state Agent (shown as “Hercules Capital, Inc., as Agent”) is an additional
insured for commercial general liability, a loss payee for all risk property
damage insurance, subject to the insurer’s approval, and a loss payee for
property insurance and additional insured for liability insurance for any future
insurance that Borrower may acquire from such insurer.  Attached to the
certificates of insurance will be additional insured endorsements for liability
and lender’s loss payable endorsements for all risk property damage
insurance.  All certificates of insurance will provide for a minimum of thirty
(30) days advance written notice to Agent of cancellation (other than
cancellation for non-payment of premiums, for which ten (10) days’ advance
written notice shall be sufficient) or any other change adverse to Agent’s
interests.  Any failure of Agent to scrutinize such insurance certificates for
compliance is not a waiver of any of Agent’s rights, all of which are
reserved.  Upon the

19

--------------------------------------------------------------------------------

 

request of Agent, Borrower shall promptly deliver or cause to be delivered
copies of all insurance policy binders with respect to the insurance required
under Section 6.1 above.

6.3Indemnity.  Borrower agrees to indemnify and hold Agent, Lender and their
officers, directors, employees, agents, in-house attorneys, representatives and
shareholders (each, an “Indemnified Person”) harmless from and against any and
all claims, costs, expenses, damages and liabilities (including such claims,
costs, expenses, damages and liabilities based on liability in tort, including
strict liability in tort), including reasonable attorneys’ fees and
disbursements and other costs of investigation or defense (including those
incurred upon any appeal) (collectively, “Liabilities”), that may be instituted
or asserted against or incurred by such Indemnified Person as the result of
credit having been extended, suspended or terminated under this Agreement and
the other Loan Documents or the administration of such credit, or in connection
with or arising out of the transactions contemplated hereunder and thereunder,
or any actions or failures to act in connection therewith, or arising out of the
disposition or utilization of the Collateral, excluding in all cases Liabilities
to the extent resulting solely from any Indemnified Person’s gross negligence or
willful misconduct. Borrower agrees to pay, and to save Agent and Lender
harmless from, any and all liabilities with respect to, or resulting from any
delay by Borrower in paying, any and all excise, sales or other similar taxes
(excluding taxes imposed on or measured by the net income of Agent or Lender)
that may be payable or determined to be payable with respect to any of the
Collateral or this Agreement.  In no event shall any Indemnified Person be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). This Section 6.3 shall survive the repayment of indebtedness under,
and otherwise shall survive the expiration or other termination of, the Loan
Agreement.

SECTION 7.  COVENANTS OF BORROWER

Borrower agrees as follows:

7.1Financial Reports.  Borrower shall furnish to Agent the financial statements
and reports listed hereinafter (the “Financial Statements”):

(a)as soon as practicable (and in any event within 30 days) after the end of
each month, unaudited interim and year-to-date financial statements as of the
end of such month (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income
accompanied by a report detailing any material contingencies (including the
commencement of any material litigation by or against Borrower) or any other
occurrence that would reasonably be expected to have a Material Adverse Effect,
all certified by Borrower’s Chief Executive Officer or Chief Financial Officer
to the effect that they have been prepared in accordance with GAAP, except (i)
for the absence of footnotes, (ii) that they are subject to normal year end
adjustments, and (iii) they do not contain certain non-cash items, including
certain accrued expenses and changes to accounting estimates, that are
customarily included in quarterly and annual financial statements;

20

--------------------------------------------------------------------------------

 

(b)as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows;

(c)as soon as practicable (and in any event within ninety (90) days) after the
end of each fiscal year, unqualified audited financial statements as of the end
of such year (prepared on a consolidated and consolidating basis, if
applicable), including balance sheet and related statements of income and cash
flows, and setting forth in comparative form the corresponding figures for the
preceding fiscal year, certified by a firm of independent certified public
accountants selected by Borrower and reasonably acceptable to Agent, accompanied
by any management report from such accountants;

(d)as soon as practicable (and in any event within 30 days) after the end of
each month, a Compliance Certificate in the form of Exhibit F;

(e)as soon as practicable (and in any event within 30 days) after the end of
each month, a report showing agings of accounts payable;

(f)promptly after the sending or filing thereof, as the case may be, copies of
any proxy statements, financial statements or reports that Borrower has made
available to holders of its Preferred Stock and within 30 days of the filing
thereof, copies of any regular, periodic and special reports or registration
statements that Borrower files with the Securities and Exchange Commission or
any governmental authority that may be substituted therefor, or any national
securities exchange;

(g)within 30 days following the preparation of minutes of any meeting of the
Board of Directors, and in no case more than 45 days following such meeting, or
with respect to unanimous consents within 30 days after issuance of such
consents, copies of all notices, consents, minutes of such meeting and other
materials that Borrower provided to its directors in connection with such
meeting of or action by Borrower’s Board of Directors, provided that in all
cases Borrower may exclude confidential compensation information, information
protected by attorney-client privilege or highly confidential proprietary
information; and

(h)financial and business projections promptly following their approval by
Borrower’s Board of Directors, and in any event, within 30 days after approval
by Borrower’s Board of Directors, as well as budgets, operating plans and other
financial information reasonably requested by Agent.

Notwithstanding the above, Borrower shall not be required to deliver the items
described in subsections (a) and (e) above until such time as Borrower receives
the first Tranche 1 Term Loan Advance.

Borrower shall not make any change in its accounting policies or reporting
practices, except as required by GAAP; if Borrower makes any changes to its
fiscal quarters or fiscal year end of December 31, Borrower shall promptly
notify Agent of such changes.  .

21

--------------------------------------------------------------------------------

 

The executed Compliance Certificate may be sent via email to Agent at
legal@htgc.com.  All Financial Statements required to be delivered pursuant to
clauses (a), (b) and (c) shall be sent via e-mail to
financialstatements@htgc.com with a copy to legal@htgc.com provided, that if
e-mail is not available or sending such Financial Statements via e-mail is not
possible, they shall be sent to Agent at: legal@htgc.com, attention Chief Credit
Officer.

Notwithstanding the foregoing, documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
emails a link thereto to Agent; provided that Borrower shall directly provide
Agent all Financial Statements required to be delivered pursuant to Section
7.1(b) and (c) hereunder.

7.2Management Rights.  Borrower shall permit any representative that Agent or
Lender authorizes, including its attorneys and accountants, to inspect the
Collateral and examine and make copies and abstracts of the books of account and
records of Borrower at reasonable times and upon reasonable notice during normal
business hours; provided, however, that so long as no Event of Default has
occurred and is continuing, such examinations shall be limited to no more often
than once per fiscal year.  In addition, any such representative shall have the
right to meet with management and officers of Borrower to discuss such books of
account and records at reasonable times and upon reasonable notice during normal
business hours.  In addition, Agent or Lender shall be entitled at reasonable
times and intervals to consult with and advise the management and officers of
Borrower concerning significant business issues affecting Borrower.  Such
consultations shall not unreasonably interfere with Borrower’s business
operations.  The parties intend that the rights granted Agent and Lender shall
constitute “management rights” within the meaning of 29 C.F.R. Section
2510.3-101(d)(3)(ii), but that any advice, recommendations or participation by
Agent or Lender with respect to any business issues shall not be deemed to give
Agent or Lender, nor be deemed an exercise by Agent or Lender of, control over
Borrower’s management or policies.

7.3Further Assurances.  Borrower shall from time to time execute, deliver and
file, alone or with Agent, any financing statements, security agreements,
collateral assignments, notices, control agreements, or other documents to
perfect or give the highest priority to Agent’s Lien on the
Collateral.  Borrower shall from time to time procure any instruments or
documents as may be reasonably requested by Agent, and take all further action
that may be necessary, or that Agent may reasonably request, to perfect and
protect the Liens granted hereby and thereby.  In addition, and for such
purposes only, Borrower hereby authorizes Agent to execute and deliver on behalf
of Borrower and to file such financing statements (including an indication that
the financing statement covers “all assets or all personal property” of Borrower
in accordance with Section 9-504 of the UCC), collateral assignments, notices,
control agreements, security agreements and other documents without the
signature of Borrower either in Agent’s name or in the name of Agent as agent
and attorney-in-fact for Borrower.  Borrower shall protect and defend Borrower’s
title to the Collateral and Agent’s Lien thereon against all Persons claiming
any interest adverse to Borrower or Agent other than Permitted Liens.  

22

--------------------------------------------------------------------------------

 

7.4Indebtedness.  Borrower shall not create, incur, assume, guarantee or be or
remain liable with respect to any Indebtedness, or permit any Subsidiary so to
do, other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except for (a) the conversion of Indebtedness into equity securities and the
payment of cash in lieu of fractional shares in connection with such conversion,
(b) purchase money Indebtedness pursuant to its then applicable payment
schedule, (c) prepayment by any Subsidiary of (i) inter-company Indebtedness
owed by such Subsidiary to any Borrower or Guarantor, or (ii) if such Subsidiary
is not a Borrower or Guarantor, intercompany Indebtedness owed by such
Subsidiary to another Subsidiary that is not a Borrower or Guarantor or (d) as
otherwise permitted hereunder or approved in writing by Agent.

7.5Collateral.  Borrower shall at all times keep the Collateral, the
Intellectual Property and all other property and assets used in Borrower’s
business or in which Borrower now or hereafter holds any interest free and clear
from any legal process or Liens whatsoever (except for Permitted Liens), and
shall give Agent prompt written notice of any legal process affecting the
Collateral, the Intellectual Property, such other property and assets, or any
Liens thereon, provided however, that the Collateral and such other property and
assets may be subject to Permitted Liens except that there shall be no Liens on
Intellectual Property other than customary restrictions on assignment that may
exist in any license agreement where Borrower or Subsidiary is the licensee (and
not the licensor).  Borrower shall not agree with any Person other than Agent or
Lender not to encumber its property. Borrower shall not enter into or suffer to
exist or become effective any agreement that prohibits or limits the ability of
any Borrower to create, incur, assume or suffer to exist any Lien upon any of
its Intellectual Property, whether now owned or hereafter acquired, to secure
its obligations under the Loan Documents to which it is a party other than (a)
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or capital lease obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby) and (c) customary restrictions on the assignment of
leases, licenses and other agreements. Borrower shall cause its Subsidiaries to
protect and defend such Subsidiary’s title to its assets from and against all
Persons claiming any interest adverse to such Subsidiary, and Borrower shall
cause its Subsidiaries at all times to keep such Subsidiary’s property and
assets free and clear from any legal process or Liens whatsoever (except for
Permitted Liens, provided however, that there shall be no Liens on Intellectual
Property other than customary restrictions on assignment that may exist in any
license agreement where Borrower or Subsidiary is the licensee (and not the
licensor)), and shall give Agent prompt written notice of any legal process
affecting such Subsidiary’s assets.

7.6Investments.  Borrower shall not directly or indirectly acquire or own, or
make any Investment in or to any Person, or permit any of its Subsidiaries so to
do, other than Permitted Investments.

7.7Distributions.  Borrower shall not, and shall not allow any Subsidiary to,
(a) repurchase or redeem any class of stock or other equity interest other than
pursuant to employee, director or consultant repurchase plans or other similar
agreements, provided, however, in each case the repurchase or redemption price
does not exceed the original

23

--------------------------------------------------------------------------------

 

consideration paid for such stock or equity interest, (b) declare or pay any
cash dividend or make a cash distribution on any class of stock or other equity
interest, except that a Subsidiary may pay dividends or make distributions to
Borrower, (c) lend money to any employees, officers or directors or guarantee
the payment of any such loans granted by a third party in excess of $250,000 in
the aggregate outstanding at any time or (d) waive, release or forgive any
Indebtedness owed by any employees, officers or directors in excess of $250,000
in the aggregate.

7.8Transfers.  Except for Permitted Transfers, Borrower shall not, and shall not
allow any Subsidiary to, (i) voluntarily or involuntarily transfer, sell, lease,
license, lend or in any other manner convey any equitable, beneficial or legal
interest in any material portion of its assets other than Permitted Liens, or
(ii) enter into exclusive licenses, sublicenses or similar agreements resulting
in the transfer of Intellectual Property to any Foreign Subsidiary that has not
executed and delivered to Agent a Joinder Agreement or a Guaranty.

7.9Mergers or Acquisitions.  Borrower shall not merge or consolidate, or permit
any of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of (a) a Subsidiary which is
not a Borrower or Guarantor into another Subsidiary or into Borrower or a
Guarantor, (b) a Borrower into another Borrower or (c) a Guarantor into Borrower
or another Guarantor), or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another Person.

7.10Taxes.  Borrower and its Subsidiaries shall pay when due all material taxes,
fees or other charges of any nature whatsoever (together with any related
interest or penalties) now or hereafter imposed or assessed against Borrower,
Agent, Lender (in the case of Agent and Lender, solely to the extent
constituting present and future stamp or documentary taxes or any other excise
or property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document) or the Collateral or upon Borrower’s ownership, possession, use,
operation or disposition thereof or upon Borrower’s rents, receipts or earnings
arising therefrom.  Borrower shall file on or before the due date therefor all
personal property tax returns in respect of the Collateral.  Notwithstanding the
foregoing, Borrower may contest, in good faith and by appropriate proceedings,
taxes for which Borrower maintains adequate reserves therefor in accordance with
GAAP.

7.11Corporate Changes.  Neither Borrower nor any Subsidiary shall change its
corporate name, legal form or jurisdiction of formation without twenty (20)
days’ prior written notice to Agent.  Neither Borrower nor any Subsidiary shall
suffer a Change in Control. Neither Borrower nor any Subsidiary shall relocate
its chief executive office or its principal place of business unless: (i) it has
provided prior written notice to Agent; and (ii) such relocation shall be within
the continental United States of America.  Neither Borrower nor any Qualified
Subsidiary nor any Significant Foreign Subsidiary shall relocate any item of
Collateral (other than (x) sales of Inventory in the ordinary course of
business, (y) relocations of Equipment having an aggregate value of up to
$1,000,000 in any fiscal year,

24

--------------------------------------------------------------------------------

 

and (z) relocations of Collateral from a location described on Exhibit C to
another location described on Exhibit C) unless (i) it has provided prompt
written notice to Agent, (ii) such relocation is within the continental United
States of America and, (iii) if such relocation is to a third party bailee, it
has delivered a bailee agreement in form and substance reasonably acceptable to
Agent.

7.12Deposit Accounts.  Neither Borrower nor any Qualified Subsidiary nor any
Significant Foreign Subsidiary shall maintain any Deposit Accounts, or accounts
holding Investment Property, except with respect to which Agent has an Account
Control Agreement or otherwise has perfected its security interest in such
Deposit Accounts under the laws of the jurisdiction where such Deposit Accounts
are held.  

7.13Subsidiaries.  Borrower shall notify Agent of each Subsidiary formed
subsequent to the Closing Date and, within 15 days of formation, shall cause any
such Qualified Subsidiary to execute and deliver to Agent a Joinder Agreement,
and shall cause any Significant Foreign Subsidiary promptly to execute and
deliver to Agent a Joinder Agreement or Guaranty and comply with the provisions
of Section 7.14 below.

7.14Foreign Subsidiaries.  In the event any Foreign Subsidiary that is not a
Qualified Subsidiary becomes a Significant Foreign Subsidiary, such Significant
Foreign Subsidiary promptly shall (x) execute and deliver to Agent a Joinder
Agreement or a Guaranty, (y) take all actions and steps required by agent in
order to perfect Agent’s security interest in such Significant Foreign
Subsidiary’s assets, including without limitation, all such steps under any
local laws, and (z) notwithstanding Section 3.2 to the contrary, Borrower or the
Subsidiary that is the parent of the Significant Foreign Subsidiary shall grant
Agent 100% of all outstanding shares of capital stock of such Significant
Foreign Subsidiary and of any Subsidiary that directly or indirectly holds
securities of such Significant Foreign Subsidiary.  Borrower shall not, and
shall not permit any Subsidiary, to draft, maintain, amend or modify any
governing document of any Foreign Subsidiary of Borrower (other than an Eligible
Foreign Subsidiary or Significant Foreign Subsidiary) the effect of which is to
require a vote of greater than 64% of the equity interests or voting rights of
such entity for any decision or action of such entity.

7.15Notification of Event of Default.  Borrower shall notify Agent immediately
of the occurrence of any Event of Default.

7.16SBA.  Agent and Lender have received a license from the U.S. Small Business
Administration (“SBA”) to extend loans as a small business investment company
(“SBIC”) pursuant to the Small Business Investment Act of 1958, as amended, and
the associated regulations (collectively, the “SBIC Act”).  Portions of the loan
to Borrower will be made under the SBA license and the SBIC Act. Addendum 1 to
this Agreement outlines various responsibilities of Agent, Lender and Borrower
associated with an SBA loan, and such Addendum 1 is hereby incorporated in this
Agreement.

SECTION 8.  [RESERVED.]

SECTION 9.  EVENTS OF DEFAULT

25

--------------------------------------------------------------------------------

 

The occurrence of any one or more of the following events shall be an Event of
Default:

9.1Payments.  Borrower fails to pay any amount due under this Agreement or any
of the other Loan Documents on the due date; provided, however, that an Event of
Default shall not occur on account of a failure to pay due solely to an
administrative or operational error of Agent or Lender or Borrower’s bank if
Borrower had the funds to make the payment when due and makes the payment within
three (3) Business Days following Borrower’s knowledge of such failure to pay;
or

9.2Covenants.  Borrower breaches or defaults in the performance of any covenant
or Secured Obligation under this Agreement, or any of the other Loan Documents
or any other agreement among Borrower, Agent and Lender, and (a) with respect to
a default under any covenant under this Agreement (other than under Sections 6,
7.4, 7.5, 7.6, 7.7, 7.8, 7.9, and 7.16), any other Loan Document or any other
agreement among Borrower, Agent and Lender, such default continues for more than
ten (10) days after the earlier of the date on which (i) Agent or Lender has
given notice of such default to Borrower and (ii) Borrower has actual knowledge
of such default or (b) with respect to a default under any of Sections 6, 7.4,
7.5, 7.6, 7.7, 7.8, 7.9, and 7.16, the occurrence of such default; or

9.3Material Adverse Effect.  A circumstance has occurred that would reasonably
be expected to have a Material Adverse Effect; or

9.4Representations.  Any representation or warranty made by Borrower in any Loan
Document or in the Warrant shall have been false or misleading in any material
respect when made or when deemed made; or

9.5Insolvency.  Borrower (A) (i) shall make an assignment for the benefit of
creditors; or (ii) shall be unable to pay its debts as they become due, or be
unable to pay or perform under the Loan Documents, or shall become insolvent; or
(iii) shall file a voluntary petition in bankruptcy; or (iv) shall file any
petition, answer, or document seeking for itself any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future statute, law or regulation pertinent to such
circumstances; or (v) shall seek or consent to or acquiesce in the appointment
of any trustee, receiver, or liquidator of Borrower or of all or any substantial
part (i.e., 33-1/3% or more) of the assets or property of Borrower; or
(vi) shall cease operations of its business as its business has normally been
conducted, or terminate substantially all of its employees; or (vii) Borrower or
its directors or majority shareholders shall take any action initiating any of
the foregoing actions described in clauses (i) through (vi); or (B) either
(i) forty-five (45) days shall have expired after the commencement of an
involuntary action against Borrower seeking reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
present or future statute, law or regulation, without such action being
dismissed or all orders or proceedings thereunder affecting the operations or
the business of Borrower being stayed; or (ii) a stay of any such order or
proceedings shall thereafter be set aside and the action setting it aside shall
not be timely appealed; or (iii) Borrower shall file any answer admitting or not
contesting the material allegations of a petition filed against Borrower in any
such proceedings; or (iv) the court in which such

26

--------------------------------------------------------------------------------

 

proceedings are pending shall enter a decree or order granting the relief sought
in any such proceedings; or (v) thirty (30) days shall have expired after the
appointment, without the consent or acquiescence of Borrower, of any trustee,
receiver or liquidator of Borrower or of all or any substantial part of the
properties of Borrower without such appointment being vacated; or

9.6Attachments; Judgments.  Any portion of Borrower’s assets with a value in
excess of $750,000 in the aggregate is attached or seized, or a levy is filed
against any such assets and is not released, vacated or fully bonded within
fifteen (15) days after its issue or levy, or a judgment or judgments is/are
entered for the payment of money (not covered by independent third party
insurance as to which liability has not been rejected by such insurance
carrier), individually or in the aggregate, of at least $750,000, if such
judgment remains unsatisfied without procurement of a stay of execution within
thirty (30) days after the date of entry of judgment, or Borrower is enjoined or
in any way prevented by court order from conducting any material part of its
business; or  

9.7Other Obligations.  The occurrence of any default under any agreement or
obligation of Borrower involving any Indebtedness in excess of $750,000.

9.8Stop Trade.  At any time, an SEC stop trade order or NASDAQ market trading
suspension of the Common Stock shall be in effect for five (5) consecutive days
or five (5) days during a period of ten (10) consecutive days, excluding in all
cases a suspension of all trading on a public market, provided that Borrower
shall not have been able to cure such trading suspension within thirty (30) days
of the notice thereof or list the Common Stock on another public market within
sixty (60) days of such notice.

SECTION 10.  REMEDIES

10.1General.  Upon and during the continuance of any one or more Events of
Default, (i) Agent may, and at the direction of the Required Lenders shall,
accelerate and demand payment of all or any part of the Secured Obligations and
declare them to be immediately due and payable (provided, that upon the
occurrence of an Event of Default of the type described in Section 9.5, all of
the Secured Obligations shall automatically be accelerated and made due and
payable, in each case without any further notice or act), (ii) Agent may, at its
option, sign and file in Borrower’s name any and all collateral assignments,
notices, control agreements, security agreements and other documents it deems
necessary or appropriate to perfect or protect the repayment of the Secured
Obligations, and in furtherance thereof, Borrower hereby grants Agent an
irrevocable power of attorney coupled with an interest during the continuance of
such Event of Default, and (iii) Agent may notify any of Borrower’s account
debtors to make payment directly to Agent, compromise the amount of any such
account on Borrower’s behalf and endorse Agent’s name without recourse on any
such payment for deposit directly to Agent’s account.  Agent may, and at the
direction of the Required Lenders shall, exercise all rights and remedies with
respect to the Collateral under the Loan Documents or otherwise available to it
under the UCC and other applicable law, including the right to release, hold,
sell, lease, liquidate, collect, realize upon, or otherwise dispose of all or
any part of the

27

--------------------------------------------------------------------------------

 

Collateral and the right to occupy, utilize, process and commingle the
Collateral.  All Agent’s rights and remedies shall be cumulative and not
exclusive.

10.2Collection; Foreclosure.  Upon the occurrence and during the continuance of
any Event of Default, Agent may, and at the direction of the Required Lenders
shall, at any time or from time to time, apply, collect, liquidate, sell in one
or more sales, lease or otherwise dispose of, any or all of the Collateral, in
its then condition or following any commercially reasonable preparation or
processing, in such order as Agent may elect.  Any such sale may be made either
at public or private sale at its place of business or elsewhere.  Borrower
agrees that any such public or private sale may occur upon ten (10) calendar
days’ prior written notice to Borrower.  Agent may require Borrower to assemble
the Collateral and make it available to Agent at a place designated by Agent
that is reasonably convenient to Agent and Borrower.  The proceeds of any sale,
disposition or other realization upon all or any part of the Collateral shall be
applied by Agent in the following order of priorities:

 



First, to Agent and Lender in an amount sufficient to pay in full Agent’s and
Lender’s reasonable costs and professionals’ and advisors’ fees and expenses as
described in Section 11.11;

 



Second, to Lender in an amount equal to the then unpaid amount of the Secured
Obligations (including principal, interest, and default rate interest pursuant
to Section 2.4), in such order and priority as Agent may choose in its sole
discretion; and

 



Finally, after the full and final payment in Cash of all of the Secured
Obligations (other than inchoate obligations), to any creditor holding a junior
Lien on the Collateral, or to Borrower or its representatives or as a court of
competent jurisdiction may direct.

Agent shall be deemed to have acted reasonably in the custody, preservation and
disposition of any of the Collateral if it complies with the obligations of a
secured party under the UCC.

10.3No Waiver.  Agent shall be under no obligation to marshal any of the
Collateral for the benefit of Borrower or any other Person, and Borrower
expressly waives all rights, if any, to require Agent to marshal any
Collateral.  

10.4Cumulative Remedies.  The rights, powers and remedies of Agent hereunder
shall be in addition to all rights, powers and remedies given by statute or rule
of law and are cumulative.  The exercise of any one or more of the rights,
powers and remedies provided herein shall not be construed as a waiver of or
election of remedies with respect to any other rights, powers and remedies of
Agent.

SECTION 11.  MISCELLANEOUS

11.1Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
such law, such provision shall be ineffective only to the extent and duration of
such prohibition or

28

--------------------------------------------------------------------------------

 

invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

11.2Notice.  Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication
(including the delivery of Financial Statements) that is required, contemplated,
or permitted under the Loan Documents or with respect to the subject matter
hereof shall be in writing, and shall be deemed to have been validly served,
given, delivered, and received upon the earlier of: (i) the day of transmission
by electronic mail or hand delivery or delivery by an overnight express service
or overnight mail delivery service; or (ii) the third calendar day after deposit
in the United States of America mails, with proper first class postage prepaid,
in each case addressed to the party to be notified as follows:

(a)If to Agent:

HERCULES CAPITAL, INC.
Legal Department
Attention:  Chief Legal Officer and Anup Arora

email:
Telephone:  

(b)If to Lender:

HERCULES TECHNOLOGY III, L.P.
Legal Department
Attention:  Chief Legal Officer and Anup Arora

email:
Telephone:  

(c)If to Borrower:

AUDENTES THERAPEUTICS, INC.

Attention:  Tom Soloway, Chief Financial Officer
600 California Street, 17th Floor
San Francisco, CA 94108
email:  
Telephone:  

or to such other address as each party may designate for itself by like notice.

11.3Entire Agreement; Amendments.  

(a)This Agreement and the other Loan Documents constitute the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof
and thereof, and supersede and replace in their entirety any prior proposals,
term sheets, non-disclosure or confidentiality agreements, letters, negotiations
or other documents or

29

--------------------------------------------------------------------------------

 

agreements, whether written or oral, with respect to the subject matter hereof
or thereof (including Agent’s revised proposal letter dated December 22, 2016
and accepted by Borrower on December 23, 2016).  

(b)Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 11.3(b).  The Required Lenders and Borrower party to
the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and the Borrower party to the relevant Loan Document may,
from time to time, (i) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(ii) waive, on such terms and conditions as the Required Lenders or the Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall (A) forgive the principal amount or
extend the final scheduled date of maturity of any Loan, extend the scheduled
date of any amortization payment in respect of any Term Loan, or reduce the
stated rate of any interest or fee payable hereunder) or extend the scheduled
date of any payment thereof, in each case without the written consent of each
Lender directly affected thereby; (B) eliminate or reduce the voting rights of
any Lender under this Section 11.3(b) without the written consent of such
Lender; (C) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release a Borrower from
its obligations under the Loan Documents, in each case without the written
consent of all Lenders; or (D) amend, modify or waive any provision of Section
11.17 without the written consent of the Agent.  Any such waiver and any such
amendment, supplement or modification shall apply equally to each Lender and
shall be binding upon Borrower, the Lender, the Agent and all future holders of
the Loans.

11.4No Strict Construction.  The parties hereto have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

11.5No Waiver.  The powers conferred upon Agent and Lender by this Agreement are
solely to protect its rights hereunder and under the other Loan Documents and
its interest in the Collateral and shall not impose any duty upon Agent or
Lender to exercise any such powers.  No omission or delay by Agent or Lender at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof by Borrower at
any time designated, shall be a waiver of any such right or remedy to which
Agent or Lender is entitled, nor shall it in any way affect the right of Agent
or Lender to enforce such provisions thereafter.

30

--------------------------------------------------------------------------------

 

11.6Survival; Termination.  All agreements, representations and warranties
contained in this Agreement and the other Loan Documents or in any document
delivered pursuant hereto or thereto shall be for the benefit of Agent and
Lender and shall survive the execution and delivery of this Agreement, but shall
terminate when this Agreement terminates unless this Agreement expressly
provides that they shall not terminate.  This Agreement shall terminate when all
Indebtedness hereunder has been paid in full.  Notwithstanding the immediately
preceding sentence, indemnity obligations, Section 6.3 shall survive the
termination of this Agreement until the applicable statute of limitations has
expired and the confidentiality provisions set forth in Section 11.12 shall
survive the termination of this Agreement for a period of 3 years.  

11.7Successors and Assigns.  The provisions of this Agreement and the other Loan
Documents shall inure to the benefit of and be binding on Borrower and its
permitted assigns (if any).  Borrower shall not assign its obligations under
this Agreement or any of the other Loan Documents without Agent’s express prior
written consent, and any such attempted assignment shall be void and of no
effect.  Agent and Lender may assign, transfer, or endorse its rights hereunder
and under the other Loan Documents without prior notice to Borrower, and all of
such rights shall inure to the benefit of Agent’s and Lender’s successors and
assigns; provided that as long as no Event of Default has occurred and is
continuing, neither Agent nor any Lender may assign, transfer or endorse its
rights hereunder or under the Loan Documents to any party that is a direct
competitor of Borrower (as reasonably determined by Agent), it being
acknowledged that in all cases, any transfer to an Affiliate of any Lender or
Agent shall be allowed.

11.8Governing Law.  This Agreement and the other Loan Documents have been
negotiated and delivered to Agent and Lender in the State of California, and
shall have been accepted by Agent and Lender in the State of
California.  Payment to Agent and Lender by Borrower of the Secured Obligations
is due in the State of California.  This Agreement and the other Loan Documents
shall be governed by, and construed and enforced in accordance with, the laws of
the State of California, excluding conflict of laws principles that would cause
the application of laws of any other jurisdiction.

11.9Consent to Jurisdiction and Venue.  All judicial proceedings (to the extent
that the reference requirement of Section 11.10 is not applicable) arising in or
under or related to this Agreement or any of the other Loan Documents may be
brought in any state or federal court located in the State of California.  By
execution and delivery of this Agreement, each party hereto generally and
unconditionally: (a) consents to nonexclusive personal jurisdiction in Santa
Clara County, State of California; (b) waives any objection as to jurisdiction
or venue in Santa Clara County, State of California; (c) agrees not to assert
any defense based on lack of jurisdiction or venue in the aforesaid courts; and
(d) irrevocably agrees to be bound by any judgment rendered thereby in
connection with this Agreement or the other Loan Documents.  Service of process
on any party hereto in any action arising out of or relating to this Agreement
shall be effective if given in accordance with the requirements for notice set
forth in Section 11.2, and shall be deemed effective and received as set forth
in Section 11.2.  Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

31

--------------------------------------------------------------------------------

 

11.10Mutual Waiver of Jury Trial / Judicial Reference.  

(a)Because disputes arising in connection with complex financial transactions
are most quickly and economically resolved by an experienced and expert Person
and the parties wish applicable state and federal laws to apply (rather than
arbitration rules), the parties desire that their disputes be resolved by a
judge applying such applicable laws.  EACH OF BORROWER, AGENT AND LENDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY BORROWER AGAINST AGENT, LENDER OR THEIR
RESPECTIVE ASSIGNEE OR BY AGENT, LENDER OR THEIR RESPECTIVE ASSIGNEE AGAINST
BORROWER.  This waiver extends to all such Claims, including Claims that involve
Persons other than Agent, Borrower and Lender; Claims that arise out of or are
in any way connected to the relationship among Borrower, Agent and Lender; and
any Claims for damages, breach of contract, tort, specific performance, or any
equitable or legal relief of any kind, arising out of this Agreement, any other
Loan Document.  

(b)If the waiver of jury trial set forth in Section 11.10(a) is ineffective or
unenforceable, the parties agree that all Claims shall be resolved by reference
to a private judge sitting without a jury, pursuant to Code of Civil Procedure
Section 638, before a mutually acceptable referee or, if the parties cannot
agree, a referee selected by the Presiding Judge of the Santa Clara County,
California.  Such proceeding shall be conducted in Santa Clara County,
California, with California rules of evidence and discovery applicable to such
proceeding.

(c)In the event Claims are to be resolved by judicial reference, either party
may seek from a court identified in Section 11.9, any prejudgment order, writ or
other relief and have such prejudgment order, writ or other relief enforced to
the fullest extent permitted by law notwithstanding that all Claims are
otherwise subject to resolution by judicial reference.

11.11Professional Fees.  Borrower promises to pay Agent’s and Lender’s fees and
expenses necessary to finalize the loan documentation, including but not limited
to reasonable attorneys fees, UCC searches, filing costs, and other
miscellaneous expenses; provided, however, that Borrower shall not be required
to pay attorneys’ fees (exclusive of costs such as filing fees) in excess of
$25,000 for the negotiation and preparation of the loan documentation originated
prior to the Closing Date. In addition, Borrower promises to pay any and all
reasonable attorneys’ and other professionals’ fees and expenses incurred by
Agent and Lender after the Closing Date in connection with or related
to:  (a) the Loan; (b) the administration, collection, or enforcement of the
Loan; (c) the amendment or modification of the Loan Documents; (d) any waiver,
consent, release, or termination under the Loan Documents; (e) the protection,
preservation, audit, field exam, sale, lease, liquidation, or disposition of
Collateral or the exercise of remedies with respect to the Collateral; (f) any
legal, litigation, administrative, arbitration, or out of court proceeding in
connection with or related to Borrower or the Collateral, and any appeal or
review thereof; and (g) any bankruptcy, restructuring, reorganization,
assignment for the benefit of

32

--------------------------------------------------------------------------------

 

creditors, workout, foreclosure, or other action related to Borrower, the
Collateral, the Loan Documents, including representing Agent or Lender in any
adversary proceeding or contested matter commenced or continued by or on behalf
of Borrower’s estate, and any appeal or review thereof.

11.12Confidentiality.  Agent and Lender acknowledge that certain items of
Collateral and information provided to Agent and Lender by Borrower are
confidential and proprietary information of Borrower, if and to the extent such
information either (x) is marked as confidential by Borrower at the time of
disclosure, or (y) should reasonably be understood to be confidential (the
“Confidential Information”).  Accordingly, Agent and Lender agree that any
Confidential Information it may obtain in the course of acquiring,
administering, or perfecting  Agent’s security interest in the Collateral shall
not be disclosed to any other Person or entity in any manner whatsoever, in
whole or in part, without the prior written consent of Borrower, except that
Agent and Lender may disclose any such information:  (a) to its own directors,
officers, employees, accountants, counsel and other professional advisors and to
its Affiliates if Agent or Lender in their sole discretion determines that any
such party should have access to such information in connection with such
party’s responsibilities in connection with the Loan or this Agreement and,
provided that such recipient of such Confidential Information either (i) agrees
to be bound by the confidentiality provisions of this paragraph or (ii) is
otherwise subject to confidentiality restrictions that reasonably protect
against the disclosure of Confidential Information; (b) if such information is
generally available to the public; (c) if required or appropriate in any report,
statement or testimony submitted to any governmental authority having or
claiming to have jurisdiction over Agent or Lender; (d) if required or
appropriate in response to any summons or subpoena or in connection with any
litigation, to the extent permitted or deemed advisable by Agent’s or Lender’s
counsel; (e) to comply with any legal requirement or law applicable to Agent or
Lender; (f) to the extent reasonably necessary in connection with the exercise
of any right or remedy under any Loan Document, including Agent’s sale, lease,
or other disposition of Collateral after default; (g) to any participant or
assignee of Agent or Lender or any prospective participant or assignee;
provided, that such participant or assignee or prospective participant or
assignee agrees in writing to be bound by this Section prior to disclosure; or
(h) otherwise with the prior consent of Borrower; provided, that any disclosure
made in violation of this Agreement shall not affect the obligations of Borrower
or any of its Affiliates or any guarantor under this Agreement or the other Loan
Documents.

11.13 Assignment of Rights.  Borrower acknowledges and understands that Agent or
Lender may, subject to Section 11.7, sell and assign all or part of its interest
hereunder and under the Loan Documents to any Person or entity (an
“Assignee”).  After such assignment the term “Agent” or “Lender” as used in the
Loan Documents shall mean and include such Assignee, and such Assignee shall be
vested with all rights, powers and remedies of Agent and Lender hereunder with
respect to the interest so assigned; but with respect to any such interest not
so transferred, Agent and Lender shall retain all rights, powers and remedies
hereby given.  No such assignment by Agent or Lender shall relieve Borrower of
any of its obligations hereunder.  Lender agrees that in the event of any
transfer by it of the Note(s)(if any), it will endorse thereon a notation as to
the portion of

33

--------------------------------------------------------------------------------

 

the principal of the Note(s), which shall have been paid at the time of such
transfer and as to the date to which interest shall have been last paid thereon.

11.14Revival of Secured Obligations.  This Agreement and the Loan Documents
shall remain in full force and effect and continue to be effective if any
petition is filed by or against Borrower for liquidation or reorganization, if
Borrower becomes insolvent or makes an assignment for the benefit of creditors,
if a receiver or trustee is appointed for all or any significant part of
Borrower’s assets, or if any payment or transfer of Collateral is recovered from
Agent or Lender.  The Loan Documents and the Secured Obligations and Collateral
security shall continue to be effective, or shall be revived or reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations or any transfer of Collateral to Agent, or any part thereof is
rescinded, avoided or avoidable, reduced in amount, or must otherwise be
restored or returned by, or is recovered from, Agent, Lender or by any obligee
of the Secured Obligations, whether as a “voidable preference,” “fraudulent
conveyance,” or otherwise, all as though such payment, performance, or transfer
of Collateral had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, avoided, avoidable, restored, returned, or
recovered, the Loan Documents and the Secured Obligations shall be deemed,
without any further action or documentation, to have been revived and reinstated
except to the extent of the full, final, and indefeasible payment to Agent or
Lender in Cash.

11.15Counterparts.  This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts, and by
different parties hereto in separate counterparts, each of which when so
delivered shall be deemed an original, but all of which counterparts shall
constitute but one and the same instrument.

11.16No Third Party Beneficiaries.  No provisions of the Loan Documents are
intended, nor will be interpreted, to provide or create any third-party
beneficiary rights or any other rights of any kind in any Person other than
Agent, Lender and Borrower unless specifically provided otherwise herein, and,
except as otherwise so provided, all provisions of the Loan Documents will be
personal and solely among Agent, the Lender and the Borrower.

11.17Agency.  

(a)Lender hereby irrevocably appoints Hercules Capital, Inc. to act on its
behalf as the Agent hereunder and under the other Loan Documents and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.

(b)Lender  agrees to indemnify the Agent in its capacity as such (to the extent
not reimbursed by Borrower and without limiting the obligation of Borrower to do
so), according to its respective Term Commitment percentages (based upon the
total outstanding Term Loan Commitments) in effect on the date on which
indemnification is sought under this Section 11.17, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of

34

--------------------------------------------------------------------------------

 

any kind whatsoever that may at any time be imposed on, incurred by or asserted
against the Agent in any way relating to or arising out of, this Agreement, any
of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Agent under or in connection with any of the
foregoing; The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

(c)Agent in Its Individual Capacity.  The Person serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent and the term
“Lender” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include each such Person serving as Agent hereunder in its
individual capacity.

(d)Exculpatory Provisions.  The Agent shall have no duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, the Agent shall not:

 

(i)

be subject to any fiduciary or other implied duties, regardless of whether any
default or any Event of Default has occurred and is continuing;

 

(ii)

have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Lender, provided that the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent to liability or that is contrary to any Loan Document or applicable law;
and

 

(iii)

except as expressly set forth herein and in the other Loan Documents, have any
duty to disclose, and the Agent shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by any Person serving as the Agent or any of its
Affiliates in any capacity.

(e)The Agent shall not be liable for any action taken or not taken by it (i)
with the consent or at the request of the Lender or as the Agent shall believe
in good faith shall be necessary, under the circumstances or (ii) in the absence
of its own gross negligence or willful misconduct.

(f)The Agent shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other

35

--------------------------------------------------------------------------------

 

Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Section 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

(g)Reliance by Agent.  Agent may rely, and shall be fully protected in acting,
or refraining to act, upon, any resolution, statement, certificate, instrument,
opinion, report, notice, request, consent, order, bond or other paper or
document that it has no reason to believe to be other than genuine and to have
been signed or presented by the proper party or parties or, in the case of
cables, telecopies and telexes, to have been sent by the proper party or
parties.  In the absence of its gross negligence or willful misconduct, Agent
may conclusively rely, as to the truth of the statements and the correctness of
the opinions expressed therein, upon any certificates or opinions furnished to
Agent and conforming to the requirements of the Loan Agreement or any of the
other Loan Documents.  Agent may consult with counsel, and any opinion or legal
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, not taken or suffered by Agent hereunder or
under any Loan Documents in accordance therewith.  Agent shall have the right at
any time to seek instructions concerning the administration of the Collateral
from any court of competent jurisdiction.  Agent shall not be under any
obligation to exercise any of the rights or powers granted to Agent by this
Agreement, the Loan Agreement and the other Loan Documents at the request or
direction of Lenders unless Agent shall have been provided by Lender with
adequate security and indemnity against the costs, expenses and liabilities that
may be incurred by it in compliance with such request or direction.

11.18Publicity.  None of the parties hereto nor any of its respective member
businesses and Affiliates shall, without the other parties’ prior written
consent (which shall not be unreasonably withheld or delayed), publicize or use
(a) the other party's name (including a brief description of the relationship
among the parties hereto), logo or hyperlink to such other parties’ web site,
separately or together, in written and oral presentations, advertising,
promotional and marketing materials, client lists, public relations materials or
on its web site (together, the " Publicity Materials"); (b) the names of
officers of such other parties in the Publicity Materials; and (c) such other
parties’ name, trademarks, servicemarks in any news or press release concerning
such party; provided however, notwithstanding anything to the contrary herein,
no such consent shall be required (i) to the extent necessary to comply with the
requests of any regulators, legal requirements or laws applicable to such party,
pursuant to any listing agreement with any national securities exchange (so long
as such party provides prior notice to the other party hereto to the extent
reasonably practicable) and (ii) to comply with Section 11.12.   

(SIGNATURES TO FOLLOW)




36

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower, Agent and Lender have duly executed and delivered
this Loan and Security Agreement as of the day and year first above written.

BORROWER:

AUDENTES THERAPEUTICS, INC.

Signature:/s/ Matthew Patterson_____

Print Name:Matthew Patterson________

Title:President & CEO_________

Accepted in Palo Alto, California:

AGENT:

HERCULES CAPITAL, INC.

By:/s/ Jennifer Choe______________

 



Jennifer Choe, Assistant General Counsel

LENDER:

HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership

By:Hercules Technology SBIC Management, LLC, its General Partner

By:Hercules Capital, Inc., its Manager

By:/s/ Jennifer Choe _____________

 



Jennifer Choe, Assistant General Counsel

 




37

--------------------------------------------------------------------------------

 

Table of Addenda, Exhibits and Schedules

 

Addendum 1:SBA Provisions

Exhibit A:Advance Request
Attachment to Advance Request

Exhibit B:Term Note

Exhibit C:Name, Locations, and Other Information for Borrower

Exhibit D:Borrower’s Patents, Trademarks, Copyrights and Licenses

Exhibit E:Borrower’s Deposit Accounts and Investment Accounts

Exhibit F:Compliance Certificate

Exhibit G:Joinder Agreement

Exhibit H: Borrowing Base Certificate

Exhibit I:ACH Debit Authorization Agreement

Schedule 1Subsidiaries
Schedule 1.1Commitments

Schedule 1AExisting Permitted Indebtedness
Schedule 1BExisting Permitted Investments
Schedule 1CExisting Permitted Liens

Schedule 1DExisting Licenses
Schedule 5.3Consents, Etc.
Schedule 5.8Tax Matters
Schedule 5.9Intellectual Property Claims
Schedule 5.10Intellectual Property
Schedule 5.11Borrower Products
Schedule 5.14Capitalization




38

--------------------------------------------------------------------------------

 

ADDENDUM 1 to LOAN AND SECURITY AGREEMENT

 

(a)Borrower’s Business.  For purposes of this Addendum 1, Borrower shall be
deemed to include its “affiliates” as defined in Title 13 Code of Federal
Regulations Section 121.103.  Borrower represents and warrants to Agent and
Lender as of the Closing Date and covenants to Agent and Lender for a period of
one year after the Closing Date with respect to subsections 2, 3, 4, 5, 6 and 7
below, as follows:

 

1.

Size Status.  Borrower’s primary NAICS code is [325414 - Biological Product
(except Diagnostic) Manufacturing] and has less than 500 employees in the
aggregate;

 

2.

No Relender.  Borrower’s primary business activity does not involve, directly or
indirectly, providing funds to others, purchasing debt obligations, factoring,
or long-term leasing of equipment with no provision for maintenance or repair;

 

3.

No Passive Business.  Borrower is engaged in a regular and continuous business
operation (excluding the mere receipt of payments such as dividends, rents,
lease payments, or royalties).  Borrower’s employees are carrying on the
majority of day to day operations.  Borrower will not pass through substantially
all of the proceeds of the Loan to another entity;

 

4.

No Real Estate Business.  Borrower is not classified under Major Group 65 (Real
Estate) or Industry No. 1531 (Operative Builders) of the SIC Manual.  The
proceeds of the Loan will not be used to acquire or refinance real property
unless Borrower (x) is acquiring an existing property and will use at least 51
percent of the usable square footage for its business purposes; (y) is building
or renovating a building and will use at least 67 percent of the usable square
footage for its business purposes; or (z) occupies the subject property and uses
at least 67 percent of the usable square footage for its business purposes.

 

5.

No Project Finance.  Borrower’s assets are not intended to be reduced or
consumed, generally without replacement, as the life of its business progresses,
and the nature of Borrower’s business does not require that a stream of cash
payments be made to the business's financing sources, on a basis associated with
the continuing sale of assets (e.g., real estate development projects and oil
and gas wells).  The primary purpose of the Loan is not to fund production of a
single item or defined limited number of items, generally over a defined
production period, where such production

39

--------------------------------------------------------------------------------

 

 

will constitute the majority of the activities of Borrower (e.g., motion
pictures and electric generating plants).

 

6.

No Farm Land Purchases.  Borrower will not use the proceeds of the Loan to
acquire farm land which is or is intended to be used for agricultural or
forestry purposes, such as the production of food, fiber, or wood, or is so
taxed or zoned.

 

7.

No Foreign Investment.  The proceeds of the Loan will not be used substantially
for a foreign operation.  At the time of the Loan, Borrower will not have more
than 49 percent of its employees or tangible assets located outside the United
States of America.  The representation in this subsection (7) is made only as of
the date hereof and shall not continue for one year as contemplated in the first
sentence of this Section 1.

(b)Small Business Administration Documentation.  Agent and Lender acknowledge
that Borrower completed, executed and delivered to Agent SBA Forms 480, 652 and
1031 (Parts A and B) together with a business plan showing Borrower’s financial
projections (including balance sheets and income and cash flows statements) for
the period described therein and a written statement (whether included in the
purchase agreement or pursuant to a separate statement) from Agent regarding its
intended use of proceeds from the sale of securities to Lender (the “Use of
Proceeds Statement”).  Borrower represents and warrants to Agent and Lender that
the information regarding Borrower and its affiliates set forth in the SBA
Form 480, Form 652 and Form 1031 and the Use of Proceeds Statement delivered as
of the Closing Date is accurate and complete.

(c)Inspection.  The following covenants contained in this Section (c) are
intended to supplement and not to restrict the related provisions of the Loan
Documents.  Subject to the preceding sentence, Borrower will permit, for so long
as Lender holds any debt or equity securities of Borrower, Agent, Lender or
their representative, at Agent’s or Lender’ expense, and examiners of the SBA to
visit and inspect the properties and assets of Borrower, to examine its books of
account and records, and to discuss Borrower’s affairs, finances and accounts
with Borrower’s officers, senior management and accountants, all at such
reasonable times as may be requested by Agent or Lender or the SBA.

(d)Annual Assessment.  Promptly after the end of each calendar year (but in any
event prior to February 28 of each year) and at such other times as may be
reasonably requested by Agent or Lender, Borrower will deliver to Agent a
written assessment of the economic impact of Lender’s investment in Borrower,
specifying the full-time equivalent jobs created or retained in connection with
the investment, the impact of the investment on the businesses of Borrower in
terms of expanded revenue and taxes, other economic benefits resulting from the
investment (such as technology development or commercialization, minority
business development, or expansion of exports) and such other information as may
be required regarding Borrower in connection with the filing of Lender’s SBA
Form 468.   Lender will assist Borrower with preparing such assessment. 

40

--------------------------------------------------------------------------------

 

In addition to any other rights granted hereunder, Borrower will grant Agent and
Lender and the SBA access to Borrower’s books and records for the purpose of
verifying the use of such proceeds.  Borrower also will furnish or cause to be
furnished to Agent and Lender such other information regarding the business,
affairs and condition of Borrower as Agent or Lender may from time to time
reasonably request.

(e)Use of Proceeds.  Borrower will use the proceeds from the Loan only for
purposes set forth in the Use of Proceeds Statement.  Borrower will deliver to
Agent from time to time promptly following Agent’s request, a written report,
certified as correct by Borrower's Chief Financial Officer, verifying the
purposes and amounts for which proceeds from the Loan have been disbursed. 
Borrower will supply to Agent such additional information and documents as Agent
reasonably requests with respect to its use of proceeds and will permit Agent
and Lender and the SBA to have access to any and all Borrower records and
information and personnel as Agent deems necessary to verify how such proceeds
have been or are being used, and to assure that the proceeds have been used for
the purposes specified in Section 7.16.

(f)Activities and Proceeds.  Neither Borrower nor any of its affiliates (if any)
will engage in any activities or use directly or indirectly the proceeds from
the Loan for any purpose for which a small business investment company is
prohibited from providing funds by the SBIC Act, including 13 C.F.R. §107.720. 
Without obtaining the prior written approval of Agent, Borrower will not change
within 1 year of the date hereof, Borrower’s current business activity to a
business activity which a licensee under the SBIC Act is prohibited from
providing funds by the SBIC Act.

(g)Redemption Provisions.  Notwithstanding any provision to the contrary
contained in the Certificate of Incorporation of Borrower, as amended from time
to time (the “Charter”), if, pursuant to the redemption provisions contained in
the Charter, Lender is entitled to a redemption of its Warrant, such redemption
(in the case of Lender) will be at a price equal to the redemption price set
forth in the Charter (the “Existing Redemption Price”).  If, however, Lender
delivers written notice to Borrower that the then current regulations
promulgated under the SBIC Act prohibit payment of the Existing Redemption Price
in the case of an SBIC, the amount Lender will be entitled to receive shall be
the greater of (i) fair market value of the securities being redeemed taking
into account the rights and preferences of such securities plus any costs and
expenses of the Lender incurred in making or maintaining the Warrant, and (ii)
the Existing Redemption Price where the amount of accrued but unpaid dividends
payable to the Lender is limited to Borrower's earnings plus any costs and
expenses of the Lender incurred in making or maintaining the Warrant; provided,
however, the amount calculated in subsections (i) or (ii) above shall not exceed
the Existing Redemption Price.

(h)Compliance and Resolution.   Borrower agrees that a failure to comply with
Borrower’s obligations under this Addendum, or any other set of facts or
circumstances where it has been asserted by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
that Agent, Lender and their affiliates are not entitled to hold, or exercise
any significant right with respect to, any securities issued to Lender by
Borrower, will constitute a breach of the

41

--------------------------------------------------------------------------------

 

obligations of Borrower under the financing agreements among Borrower, Agent and
Lender.  In the event of (i) a failure to comply with Borrower’s obligations
under this Addendum; or (ii) an assertion by any governmental regulatory agency
(or Agent or Lender believes that there is a substantial risk of such assertion)
of a failure to comply with Borrower’s obligations under this Addendum, then (i)
Agent, Lender and Borrower will meet and resolve any such issue in good faith to
the satisfaction of Borrower, Agent, Lender, and any governmental regulatory
agency, and (ii) upon request of Lender or Agent, Borrower will cooperate and
assist with any assignment of the financing agreements among Hercules Technology
III, L.P. and Hercules Capital, Inc.




42

--------------------------------------------------------------------------------

 

EXHIBIT A

ADVANCE REQUEST

To: Agent:Date:__________, 2017

Hercules Capital, Inc. (the “Agent”)

email:
Attn:

Audentes Therapeutics, Inc. (“Borrower”) hereby requests from Hercules
Technology III, L.P. (“Lender”) an Advance in the amount of
_____________________ Dollars ($________________) on ______________, _____ (the
“Advance Date”) pursuant to the Loan and Security Agreement among Borrower,
Agent and Lender (the “Agreement”). Capitalized words and other terms used but
not otherwise defined herein are used with the same meanings as defined in the
Agreement.

Please:

(a)Issue a check payable to Borrower________

or

(b)Wire Funds to Borrower’s account________ [IF FILED PUBLICLY, ACCOUNT INFO
REDACTED FOR SECURITY PURPOSES]

Bank:                        _____________________________
Address:                    _____________________________
                                  _____________________________
ABA Number:          _____________________________
Account Number:     _____________________________
Account Name:        _____________________________

Contact Person:        _____________________________
Phone Number        

To Verify Wire Info: _____________________________

Email address:           _____________________________

 

Borrower represents that the conditions precedent to the Advance set forth in
the Agreement are satisfied and shall be satisfied upon the making of such
Advance, including but not limited to:  (i) that no event that has had or could
reasonably be expected to have a Material Adverse Effect has occurred and is
continuing; (ii) that the representations and warranties set forth in the
Agreement and in the Warrant are and shall be true and correct in all material
respects on and as of the Advance Date with the same effect as though made on
and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date or time period, in which case such
representations and warranties shall be true and correct in all material
respects as of such date or with respect to such time period; (iii) that
Borrower is in compliance with all the terms and provisions set forth in each
Loan Document on its part to be

43

--------------------------------------------------------------------------------

 

observed or performed; and (iv) that as of the Advance Date, no fact or
condition exists that would (or would, with the passage of time, the giving of
notice, or both) constitute an Event of Default under the Loan
Documents.  Borrower understands and acknowledges that Agent has the right to
review the financial information supporting this representation and, based upon
such review in its sole good faith business discretion, Lender may decline to
fund the requested Advance if Lender concludes, in its sole good faith business
judgment, that the required conditions for making such Advance do not exist.

Borrower hereby represents that Borrower’s corporate status and locations have
not changed since the date of the Agreement or, if the Attachment to this
Advance Request is completed, are as set forth in the Attachment to this Advance
Request.

Borrower agrees to notify Agent promptly before the funding of the Loan if any
of the matters which  have been represented above shall not be true and correct
on the Borrowing Date and if Agent has received no such notice before the
Advance Date then the statements set forth above shall be deemed to have been
made and shall be deemed to be true and correct as of the Advance Date.

Executed as of [              ], 2017.

BORROWER: AUDENTES THERAPEUTICS, INC.

SIGNATURE:________________________
TITLE:_____________________________
PRINT NAME:______________________




44

--------------------------------------------------------------------------------

 

ATTACHMENT TO ADVANCE REQUEST

Dated: _______________________

Borrower hereby represents and warrants to Agent that Borrower’s current name
and organizational status is as follows:

 

Name:

Audentes Therapeutics, Inc.

 

Type of organization:

Corporation

 

State of organization:

Delaware

 

Organization file number:



Borrower hereby represents and warrants to Agent that the street addresses,
cities, states and postal codes of its current locations are as follows:

600 California Street, 17th Floor

San Francisco, CA 94108

 

528B Eccles Avenue

South San Francisco, CA 94080

 

550 (1-4) Eccles Avenue

South San Francisco, CA 94080

 

201 Gateway Blvd.

South San Francisco, CA 94080

 

 

45

--------------------------------------------------------------------------------

 

EXHIBIT B

SECURED TERM PROMISSORY NOTE

$[  ],000,000

Advance Date:  ___ __, 20[  ]

 

Maturity Date:  _____ ___, 20[ ]

FOR VALUE RECEIVED, Audentes Therapeutics, Inc., a Delaware corporation, for
itself and each of its Qualified Subsidiaries (the “Borrower”) hereby promises
to pay to the order of Hercules Technology III, L.P., a Delaware limited
partnership or the holder of this Note (the “Lender”) at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301 or such other place of payment as the holder of
this Secured Term Promissory Note (this “Promissory Note”) may specify from time
to time in writing, in lawful money of the United States of America, the
principal amount of [  ] Million Dollars ($[  ],000,000) or such other principal
amount as Lender has advanced to Borrower, together with interest at a rate as
set forth in Section 2.2(c) of the Loan Agreement based upon a year consisting
of 360 days, with interest computed daily based on the actual number of days in
each month.  

This Promissory Note is the Note referred to in, and is executed and delivered
in connection with, that certain Loan and Security Agreement dated March 7,
2017, by and among Borrower, Hercules Capital, Inc., a Maryland corporation (the
“Agent”) and the several banks and other financial institutions or entities from
time to time party thereto as lender (as the same may from time to time be
amended, modified or supplemented in accordance with its terms, the “Loan
Agreement”), and is entitled to the benefit and security of the Loan Agreement
and the other Loan Documents (as defined in the Loan Agreement), to which
reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.  

Borrower waives presentment and demand for payment, notice of dishonor, protest
and notice of protest under the UCC or any applicable law.   Borrower agrees to
make all payments under this Promissory Note without setoff, recoupment or
deduction and regardless of any counterclaim or defense.  This Promissory Note
has been negotiated and delivered to Lender and is payable in the State of
California.  This Promissory Note shall be governed by and construed and
enforced in accordance with, the laws of the State of California, excluding any
conflicts of law rules or principles that would cause the application of the
laws of any other jurisdiction.

BORROWER FOR ITSELF

AND ON BEHALF OF
ITS QUALIFIED SUBSIDIARIES:AUDENTES THERAPEUTICS, INC.

By:
Title:

 

--------------------------------------------------------------------------------

 

EXHIBIT C

NAME, LOCATIONS, AND OTHER INFORMATION FOR BORROWER

1.  Borrower represents and warrants to Agent that Borrower’s current name and
organizational status as of the Closing Date is as follows:

Name:

AUDENTES THERAPEUTICS, INC.

Type of organization:

Corporation

State of organization:

Delaware

Organization file number:



2.  Borrower represents and warrants to Agent that for five (5) years prior to
the Closing Date, Borrower did not do business under any other name or
organization or form except the following:

Not applicable

3.  Borrower’s fiscal year ends on December 31.

4.  Borrower’s federal employer tax identification number is: 46-1606174

5.  Borrower represents and warrants to Agent that its chief executive office is
located at 600 California Street, 17th Floor, San Francisco, CA 94108.




 

--------------------------------------------------------------------------------

 

EXHIBIT D

BORROWER’S PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

 

Summary of US Patents and Patent Applications Filed and In-licensed by Audentes
Therapeutics

 

The following tables provide a summary of US patents and patent applications
that have been filed or in-licensed by Audentes Therapeutics, Inc. as of
December 31, 2016.  The below tables are not an exhaustive list of Audentes’
in-licensed and proprietary patents and patent applications.  For instance,
foreign counterpart applications are not described below.  A comprehensive
listing of patents and patent applications to which Audentes has rights may be
provided upon request.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

In-licensed Intellectual Property:

 

 

I.

REGENXBIO (Sub-licensor of patents and applications owned by the University of
Pennsylvania)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.

Genethon/Wake Forest

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

III.

University of Florida Research Foundation, Inc.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IV.

Fondazione Salvatore Maugeri Clinica del Lavoro e Della Riabilitazione

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V.

University of Pennsylvania

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.

St. Jude Children’s Research Hospital

 

 



 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VII.

Fred Hutchinson Cancer Research Center

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 



Summary of Trademarks

Trademark

Country

Class

App Date

App #

Reg Date

Reg #

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Registered Copyrights

None




 

--------------------------------------------------------------------------------

 

Summary of Domain Names

DomainName

TLD

ExpirationDate

Status

Privacy

Locked

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Social Media Assets

Audentes Therapeutics

Facebook

Audentes Therapeutics

Twitter

Audentes Therapeutics

LinkedIn

 

Summary of Licenses

See Schedule 1D to Loan and Security Agreement

 




 

--------------------------------------------------------------------------------

 

EXHIBIT E

BORROWER’S DEPOSIT ACCOUNTS AND INVESTMENT ACCOUNTS

 

 

Institution Name and Address

Account Number

Average Balance in Account

Name of Account Owner

 

 

 

Audentes Therapeutics, Inc.

 

 

 

Audentes Therapeutics, Inc.

 

 

 

Audentes Therapeutics, Inc.

 

 

 

Audentes Therapeutics, Inc.

 

 

 

Audentes Therapeutics, Inc.

 

 

 

Audentes Therapeutics, Inc.

 

 

 

Audentes Therapeutics, Inc.

 




 

--------------------------------------------------------------------------------

 

EXHIBIT F

COMPLIANCE CERTIFICATE

Hercules Capital, Inc. (as “Agent”)


Reference is made to that certain Loan and Security Agreement dated March 7,
2017 and the Loan Documents (as defined therein) entered into in connection with
such Loan and Security Agreement all as may be amended from time to time
(hereinafter referred to collectively as the “Loan Agreement”) by and among
Audentes Therapeutics, Inc. (the “Company”) as Borrower, the several banks and
other financial institutions or entities from time to time party thereto
(collectively, the “Lender”) and Hercules Capital, Inc., as agent for the Lender
(the “Agent”). All capitalized terms not defined herein shall have the same
meaning as defined in the Loan Agreement.

The undersigned is an Officer of the Company, knowledgeable of all Company
financial matters, and is authorized to provide certification of information
regarding the Company; hereby certifies, in such capacity, that in accordance
with the terms and conditions of the Loan Agreement, the Company is in
compliance for the period ending ___________ of all covenants, conditions and
terms and hereby reaffirms that all representations and warranties contained
therein are true and correct on and as of the date of this Compliance
Certificate with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, after giving effect in all cases to any standard(s) of materiality
contained in the Loan Agreement as to such representations and
warranties.  Attached are the required documents supporting the above
certification.  The undersigned further certifies that these are prepared in
accordance with GAAP (except for the absence of footnotes with respect to
unaudited financial statement and subject to normal year end adjustments) and
are consistent from one period to the next except as explained below.

REPORTING REQUIREMENT

REQUIRED

CHECK IF ATTACHED

Interim Financial Statements

Monthly within 30 days

 

Interim Financial Statements

Quarterly within 45 days

 

Audited Financial Statements

FYE within 90 days

 

Accounts Payable Agings Report

Monthly within 30 days

 

The undersigned hereby also confirms the below disclosed accounts represent all
depository accounts and securities accounts presently open in the name of each
Borrower or Borrower Subsidiary/Affiliate, as applicable.

 

 

Depository AC #

Financial Institution

Account Type (Depository / Securities)

Last Month Ending Account Balance

Purpose of Account

 

--------------------------------------------------------------------------------

 

BORROWER Name/Address:

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

BORROWER SUSIDIARY / AFFILIATE COMPANY Name/Address

 

 

1

 

 

 

 

 

2

 

 

 

 

 

3

 

 

 

 

 

4

 

 

 

 

 

5

 

 

 

 

 

6

 

 

 

 

 

7

 

 

 

 

 

 

 

 

Very Truly Yours,

 

--------------------------------------------------------------------------------

 

AUDENTES THERAPEUTICS, INC.

 

By:

____________________________

Name:   _____________________________

 

Its:

____________________________

 

 




 

--------------------------------------------------------------------------------

 

EXHIBIT G

FORM OF JOINDER AGREEMENT

This Joinder Agreement (the “Joinder Agreement”) is made and dated as of
[          ], 20[  ], and is entered into by and between__________________., a
___________ corporation (“Subsidiary”), and HERCULES CAPITAL, INC., a Maryland
corporation (as “Agent”).  

RECITALS

A.  Subsidiary’s Affiliate, Audentes Therapeutics, Inc. (“Company”) has entered
into that certain Loan and Security Agreement dated March 7, 2017, with the
several banks and other financial institutions or entities from time to time
party thereto as lender (collectively, the “Lender”) and the Agent, as such
agreement may be amended (the “Loan Agreement”), together with the other
agreements executed and delivered in connection therewith;

B.  Subsidiary acknowledges and agrees that it will benefit both directly and
indirectly from Company’s execution of the Loan Agreement and the other
agreements executed and delivered in connection therewith;

AGREEMENT

NOW THEREFORE, Subsidiary and Agent agree as follows:

1.

The recitals set forth above are incorporated into and made part of this Joinder
Agreement.  Capitalized terms not defined herein shall have the meaning provided
in the Loan Agreement.

2.

By signing this Joinder Agreement, Subsidiary shall be bound by the terms and
conditions of the Loan Agreement the same as if it were the Borrower (as defined
in the Loan Agreement) under the Loan Agreement, mutatis mutandis, provided
however, that (a) with respect to (i) Section 5.1 of the Loan Agreement,
Subsidiary represents that it is an entity duly organized, legally existing and
in good standing under the laws of [        ], (b) neither Agent nor Lender
shall have any duties, responsibilities or obligations to Subsidiary arising
under or related to the Loan Agreement or the other Loan Documents, (c) that if
Subsidiary is covered by Company’s insurance, Subsidiary shall not be required
to maintain separate insurance or comply with the provisions of Sections 6.1 and
6.2 of the Loan Agreement, and (d) that as long as Company satisfies the
requirements of Section 7.1 of the Loan Agreement, Subsidiary shall not have to
provide Agent separate Financial Statements.  To the extent that Agent or Lender
has any duties, responsibilities or obligations arising under or related to the
Loan Agreement or the other Loan Documents, those duties, responsibilities or
obligations shall flow only to Company and not to Subsidiary or any other Person
or entity.  By way of example (and not an exclusive list): (i) Agent’s providing
notice to Company in accordance with the Loan Agreement or as otherwise agreed
among Company, Agent and Lender shall be deemed provided to Subsidiary; (ii) a
Lender’s providing an Advance to Company shall be deemed an Advance to
Subsidiary; and (iii) Subsidiary shall have no right to request an Advance or
make any other demand on Lender.

3.

Subsidiary agrees not to certificate its equity securities without Agent’s prior
written consent, which consent may be conditioned on the delivery of such equity
securities to Agent in order to perfect Agent’s security interest in such equity
securities.

 

--------------------------------------------------------------------------------

 

4.

Subsidiary acknowledges that it benefits, both directly and indirectly, from the
Loan Agreement, and hereby waives, for itself and on behalf on any and all
successors in interest (including without limitation any assignee for the
benefit of creditors, receiver, bankruptcy trustee or itself as
debtor-in-possession under any bankruptcy proceeding) to the fullest extent
provided by law, any and all claims, rights or defenses to the enforcement of
this Joinder Agreement on the basis that (a) it failed to receive adequate
consideration for the execution and delivery of this Joinder Agreement or (b)
its obligations under this Joinder Agreement are avoidable as a fraudulent
conveyance.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]

SUBSIDIARY:

_________________________________.

 



 

 



By:

 



Name:

 



Title:

 



Address:

 



 

 



 

 



Telephone: ___________

 



email: ____________

AGENT:

HERCULES CAPITAL, INC.

By:____________________________________
Name:__________________________________
Title: ___________________________________

Address:

email:
Telephone:  




 

--------------------------------------------------------------------------------

 

EXHIBIT I

ACH DEBIT AUTHORIZATION AGREEMENT

Hercules Capital, Inc.

Hercules Technology III, L.P.


Re:  Loan and Security Agreement dated March 7, 2017 (the “Agreement”) by and
among Audentes Therapeutics, Inc. (“Borrower”) and Hercules Capital, Inc., as
agent (“Company”) and the lenders party thereto (collectively, the “Lender”)

In connection with the above referenced Agreement, the Borrower hereby
authorizes the Company to initiate debit entries for (i) the periodic payments
due under the Agreement and (ii) out-of-pocket legal fees and costs incurred by
Agent or Lender pursuant to Section 11.11 of the Agreement to the Borrower’s
account indicated below.  The Borrower authorizes the depository institution
named below to debit to such account.

 

[IF FILED PUBLICLY, ACCOUNT INFO REDACTED FOR SECURITY PURPOSES]

Depository Name

Branch

City

State and Zip Code

Transit/ABA Number

Account Number

This authority will remain in full force and effect so long as any amounts are
due under the Agreement.

AUDENTES THERAPEUTICS, INC.

 

By: _________________________________________

Date: ________________________________________




 

--------------------------------------------------------------------------------

 

SCHEDULE 1

 

SUBSIDIARIES

 

NAME

JURISDICTION

DATE OF FORMATION

Audentes Therapeutics UK LTD

United Kingdom

February 16, 2015

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1.1

COMMITMENTS

LENDER

TRANCHE

TERM COMMITMENT

HERCULES TECHNOLOGY III, L.P.

TRANCHE 1

$10,000,000.00

HERCULES TECHNOLOGY III, L.P.

TRANCHE 2

$10,000,000

TOTAL COMMITMENTS

 

$20,000,000.00

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1A

EXISTING PERMITTED INDEBTEDNESS

 

Current L/C’s and Deposits

SECTION 12.      

SECTION 13.  

SECTION 14.        

SECTION 15.  MEPT 600 California lease

SECTION 16.      

SECTION 17.  

SECTION 18.        

SECTION 19.  JCN Partners – 528B Eccles restoration agreement

SECTION 20.      

SECTION 21.      

SECTION 22.        

SECTION 23.  Solstice Neurosciences – 528B Eccles sublease (expires May 31,
2017)

SECTION 24.      

SECTION 25.  

SECTION 26.        

SECTION 27.  Solazyme – 201 Gateway Blvd lease

SECTION 28.  

SECTION 29.  

SECTION 30.        

SECTION 31.  JCN Partners (original Solstice deposit)

SECTION 32.  

SECTION 33.  

SECTION 34.        

SECTION 35.  JLabs lease deposit

SECTION 36.  

SECTION 37.  

SECTION 38.        

SECTION 39.  Prudential Overall Supply

SECTION 40.  

SECTION 41.  

SECTION 42.        

SECTION 43.  PG&E

SECTION 44.  

SECTION 45.  

SECTION 46.        

SECTION 47.  546 Eccles lease

 

Upcoming L/C’s and Deposits

SECTION 48.  

SECTION 49.  

SECTION 50.  

SECTION 51.  JCN Partners – 528B Eccles lease (beginning June 1, 2017). 15 days
prior to lease commencement.

SECTION 52.  

SECTION 53.  

SECTION 54.  

SECTION 55.  JCN Partners – 528B Eccles lease (beginning June 1, 2017). 15 days
prior to lease commencement.

SECTION 56.  

SECTION 57.  

SECTION 58.  

SECTION 59.  MEPT 600 California Expansion Lease (by March 1, 2017 commencement)

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1B

EXISTING PERMITTED INVESTMENTS

 

None

 




 

--------------------------------------------------------------------------------

 



SCHEDULE 1C

EXISTING PERMITTED LIENS

Liens on collateral accounts to secure letter of credit reimbursement
obligations:

SECTION 60.  

SECTION 61.  

SECTION 62.  

SECTION 63.  Beneficiary

SECTION 64.      

SECTION 65.  

SECTION 66.        

SECTION 67.  MEPT 600 California lease

SECTION 68.      

SECTION 69.  

SECTION 70.        

SECTION 71.  JCN Partners – 528B Eccles restoration agreement

SECTION 72.      

SECTION 73.  

SECTION 74.        

SECTION 75.  Solstice Neurosciences – 528B Eccles sublease (expires May 31,
2017)

SECTION 76.      

SECTION 77.  

SECTION 78.        

SECTION 79.  Solazyme – 201 Gateway Blvd lease

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 1D

EXISTING LICENSES

 

•

Genethon:

 

o

Collaborative Development Agreement, dated January 24, 2014, by and between the
Company and Genethon, a French not-for-profit organization.

 

▪

Property being licensed: Certain intellectual property rights for the treatment
of XLMTM.  The licensed IP is relevant to the Company’s AT132 product candidate.

 

 

•

FSM:

 

o

License Agreement, dated September 26, 2014, by and between Cardiogen Sciences,
Inc. and Fondazione Salvatore Maugeri.

 

▪

Property being licensed: Patent rights relating to gene therapy of recessive
CPVT.  The licensed IP is relevant to the Company’s AT307 product candidate.

 

 

•

University of Florida:

 

o

Exclusive License Agreement with Know-How, dated July 28, 2015, by and between
the Company and the University of Florida Research Foundation, Incorporated, as
amended by the First Amendment to License Agreement No. A13169, dated June 14,
2016.

 

▪

Property being licensed:  Certain patent rights and know-how for the treatment
of Pompe.  The licensed IP is relevant to the Company’s AT982 product candidate.

 

 

•

ReGenX Bio:  Audentes has sublicenses from REGENXBIO under certain patents and
patent applications owned by the Trustees of the University of Pennsylvania, or
the University of Pennsylvania, relating to various AAV vectors (“ReGenX
Sublicensed Patents”), as set out below.  

 

o

License Agreement, dated July 9, 2013, by and between the Company and ReGenX
Biosciences, LLC.

 

▪

Property being licensed: Exclusive license under certain ReGenX Sublicensed
Patents in the field of treatment of XLMTM and Pompe disease in humans by in
vivo gene therapy using AAV8 and AAV9.  The licensed IP is relevant to the
Company’s AT132 and AT982 product candidates.

 

o

License Agreement, dated November 3, 2015, by and between the Company and
REGENXBIO Inc.

 

▪

Property being licensed: Exclusive license under certain ReGenX Sublicensed
Patents in the field of treatment of CPVT in humans by in vivo gene therapy
using AAV9.  The licensed IP is relevant to the Company’s AT307 product
candidate.

 

o

License Agreement, dated November 3, 2015, by and between the Company and
REGENXBIO Inc.

 

▪

Property being licensed: Exclusive license under certain ReGenX Sublicensed
Patents in the field treatment of Crigler-Najjar syndrome in humans by in vivo
gene therapy using AAV8.  The licensed IP is relevant to the Company’s AT342
product candidate.

 

 

•

University of Pennsylvania:

 

--------------------------------------------------------------------------------

 

 

o

Exclusive License and Collaboration Agreement, dated May 3, 2016, by and between
the Company and The Trustees of the University of Pennsylvania, as amended by
the First Amendment dated December 21, 2016.

 

▪

Property being licensed: A patent application from the University of
Pennsylvania relating to AAV vectors containing codon-optimized UGT1A1 for the
treatment of Crigler-Najjar.  

 

Additional licenses are described in Attachment 1 to Schedule1D.




 

--------------------------------------------------------------------------------

 



SCHEDULE 5.3

CONSENTS

None




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.8

TAX MATTERS

None




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.9

INTELLECTUAL PROPERTY CLAIMS

None




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.10

INTELLECTUAL PROPERTY

None




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.11

BORROWER PRODUCTS

None

 




 

--------------------------------------------------------------------------------

 

SCHEDULE 5.14

CAPITALIZATION

Refer to On-line Public Filings

 

 

 